Exhibit 10.2

 

ABSOLUTE LEASE AGREEMENT

 

BY AND BETWEEN

 

[                                                   ]
(LANDLORD)

 

AND
FIRST MIDWEST BANK, AN ILLINOIS STATE CHARTERED BANK
(TENANT)

 

FOR PREMISES LOCATED AT

 

[                                                   ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

BASIC TERMS

1

 

 

 

2.

DEFINITIONS AND BASE PROVISIONS

2

 

 

 

3.

GRANTING CLAUSE

9

 

 

 

4.

USE

10

 

 

 

5.

RENT

12

 

 

 

6.

NET LEASE

14

 

 

 

7.

REAL ESTATE TAXES

14

 

 

 

8.

PERSONAL PROPERTY TAXES

18

 

 

 

9.

OPERATING EXPENSES

18

 

 

 

10.

GENERATOR

18

 

 

 

11.

UPS

20

 

 

 

12.

TENANT’S REPAIR AND MAINTENANCE RESPONSIBILITIES

20

 

 

 

13.

COMPLIANCE WITH LAWS

23

 

 

 

14.

SURRENDER OF PREMISES

24

 

 

 

15.

ALTERATIONS

24

 

 

 

16.

ENTRY BY LANDLORD

27

 

 

 

17.

SECURITY

27

 

 

 

18.

TENANT’S INSURANCE OBLIGATIONS

28

 

 

 

19.

OFAC

32

 

 

 

20.

WAIVER OF SUBROGATION

33

 

 

 

21.

FIRE OR OTHER CASUALTY

34

 

 

 

22.

CONDEMNATION

36

 

 

 

23.

INDEMNIFICATION

38

 

 

 

24.

ASSIGNMENT AND SUBLETTING

40

 

 

 

25.

LIENS

42

 

 

 

26.

TENANT’S DEFAULT

43

 

 

 

27.

REMEDIES OF LANDLORD

44

 

 

 

28.

LANDLORD’S DEFAULT

46

 

 

 

29.

REMEDIES OF TENANT

46

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

30.

LANDLORD LIEN

47

 

 

 

31.

SUBORDINATION

47

 

 

 

32.

ESTOPPEL CERTIFICATE

47

 

 

 

33.

HAZARDOUS MATERIALS

48

 

 

 

34.

LOCKS AND SECURITY SYSTEM

50

 

 

 

35.

CONFIDENTIALITY/MEDIA RELEASES

50

 

 

 

36.

CUSTOMER RECORDS

51

 

 

 

37.

COMMUNICATIONS EQUIPMENT

51

 

 

 

38.

FORCE MAJEURE

51

 

 

 

39.

SIGNAGE

52

 

 

 

40.

HOLDING OVER

52

 

 

 

41.

FINANCIAL STATEMENTS

52

 

 

 

42.

QUIET ENJOYMENT

52

 

 

 

43.

NOTICES

53

 

 

 

44.

PERSONAL LIABILITY

53

 

 

 

45.

ENTIRE AGREEMENT

53

 

 

 

46.

AMENDMENTS

53

 

 

 

47.

LEGAL INTERPRETATION

54

 

 

 

48.

OPTION TO RENEW

54

 

 

 

49.

AUTHORITY TO ENTER INTO LEASE

56

 

 

 

50.

PARTIES BOUND

57

 

 

 

51.

NOT BINDING UNTIL EXECUTED

57

 

 

 

52.

SEVERABILITY

57

 

 

 

53.

WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES

57

 

 

 

54.

MEMORANDUM OF LEASE

58

 

 

 

55.

TERMINATION RIGHT

58

 

 

 

56.

RIGHT OF FIRST OFFER

58

 

 

 

57.

SITE-SPECIFIC PROVISIONS

59

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS:

“A”

Base Rent

 

“B”

Description of Premises

 

“C”

Form of SNDA

 

“D”

Form of Insurance Certificates

 

“E”

Redundancy Equipment

 

“F”

Restoration Standards

 

“G”

Form of Estoppel Certificate

 

“H”

Sale and Purchase Procedures

 

iii

--------------------------------------------------------------------------------


 

ABSOLUTE LEASE AGREEMENT

 

THIS ABSOLUTE LEASE AGREEMENT (this “Lease”) is entered into as of the
                 day of                           , 2016, by and between
[                                                   ] (“Landlord”), and First
Midwest Bank, an Illinois state chartered bank (“Tenant”).

 

RECITALS

 

A.            Tenant was the fee simple owner of the Premises prior to the date
hereof.

 

B.            Landlord purchased the Premises from Tenant pursuant to an
Agreement of Purchase and Sale dated as of the date hereof (the “Purchase and
Sale Agreement”).

 

C.            Landlord and Tenant are executing this Lease pursuant to which
Landlord shall lease the Premises back to Tenant, on the terms and conditions
set forth below.

 

NOW THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree as follows:

 

1.             BASIC TERMS.

 

A.                                    “Base Rent”:  Base Rent shall be paid in
accordance with Exhibit “A” attached hereto and made a part hereof.

 

B.                                    “Buildings”:  Those buildings located on
the Property in the approximate square footages set forth on Exhibit “B”, each
individually a “Building”.  Regardless of the actual size of the Buildings or
the Premises, the Buildings and Premises shall be deemed to be the size set
forth in this Lease.

 

C.                                    “Commencement Date”:                 ,
2016.

 

D.                                    “Expiration Date”:                   ,
20   , or as otherwise extended or terminated pursuant to the terms hereof.

 

E.                                     “Option to Renew”:  Five (5) additional
periods of five (5) years each under the terms and conditions set forth in
Section 48 of this Lease.

 

F.                                      “Premises”:  Collectively, the Buildings
and the Property.

 

G.                                    “Property”:  Those certain tracts or
parcels of land, more particularly described on Exhibit “B”, attached hereto and
made a part hereof.

 

--------------------------------------------------------------------------------


 

H.                                   “Term”:  A period of
[                      ], commencing on the Commencement Date and expiring on
the Expiration Date, unless extended or sooner terminated as hereinafter
provided.

 

2.             DEFINITIONS AND BASE PROVISIONS.  For purposes of this Lease, the
following terms shall have the meanings indicated below:

 

A.                                    “12-Month Destruction”:  Defined in
Subsection 21.C. hereof.

 

B.                                    “Acceptable Tier 1 Common Equity Capital
to Total Risk-Weighted Assets Ratio”:  A Tier 1 Common Equity Capital to Total
Risk-Weighted Assets Ratio plus the capital conservation buffer required by the
applicable federal banking regulator equal to a minimum of 7.0%, provided that
Tenant, in good faith and in consultation with Landlord, may, by written notice
to Landlord, decrease the “7.0%” threshold to a lower percentage consistent with
(i) any reduction by the applicable federal banking regulator in the required
minimum tier 1 common equity capital to total-risk weighted assets ratio plus
the capital conservation buffer for banks in the United States to a level below
7.0% in order for the bank to be classified as “adequately capitalized,” or such
similar classification, and (ii) the then applicable requirements or guidance
for calculating tier 1 common equity capital or total risk-weighted assets for
banks in the United States.

 

C.                                    “ADA”  The Americans with Disabilities Act
of 1990, 42 U.S.C. §§ 12101 et seq., as the same may be amended from time to
time and any and all rules and regulations which have become effective prior to
the date of this Lease under such statutes.

 

D.                                    “Additional Charges”: Defined in
Subsection 4.B. hereof.

 

E.                                     “Additional Redundancy Equipment”: 
Defined in Subsection 10.A. hereof.

 

F.                                      “Affiliate”:  With respect to any
Person, shall mean a Person that directly or indirectly through one or more
intermediaries controls, is controlled by, or is under common control with such
Person (“control” being interpreted as ownership of more than twenty-five
percent (25%) of the interests in such entity or the possession, directly or
indirectly of the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, or
by contract, or otherwise).

 

G.                                    “Alterations”:  Defined in Subsection
15.A. hereof.

 

H.                                   “Alternative Use”: Defined in Subsection
4.A. hereof.

 

I.                                        “Anti-Money Laundering Laws”:  The BSA
and the United and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (commonly referred to as the USA
Patriot Act), P.L. 107-56, as the same may be amended from time to time and any
and all rules and

 

2

--------------------------------------------------------------------------------


 

regulations which have become effective prior to the date of this Lease under
such statutes.

 

J.                                        “Arbitration Notice”:  Defined in
Subsection 48.C. hereof.

 

K.                                    “ATMs”:  Defined in Subsection 15.F.
hereof.

 

L.                                     “Base Rent”:  Set forth in Subsection
1.A. hereof.

 

M.                                 “Binding Notice”:  Defined in Subsection
48.C. hereof.

 

N.                                    “BSA”:  The Bank Secrecy Act (otherwise
known as the Currency and Foreign Transactions Reporting Act), 31. U.S.C. §§ 310
et seq., as the same may be amended from time to time and any and all rules and
regulations which have become effective prior to the date of this Lease under
such statutes.

 

O.                                    “Buildings”:  Set forth in Subsection 1.B.
hereof.

 

P.                                      “Casualty Proceeds”:  Defined in
Subsection 21.C. hereof.

 

Q.                                    “Commencement Date”:  Set forth in
Subsection 1.C. hereof.

 

R.                                    “Comparable Buildings”:  Buildings in the
same market area as such Buildings that are comparable in size, design, use,
location and quality to such Buildings.

 

S.                                      “Customer Records”:  Defined in
Section 36 hereof.

 

T.                                     “Default Rate”:  The lesser of (i) the
rate announced from time to time by First Midwest Bank as its “prime rate” or
“reference rate” plus two percent (2%) or (ii) the highest rate allowed by
applicable Law.

 

U.                                    [“Eleven-Year Termination Effective
Date”:  Defined in Section 57  hereof.

 

V.                                    “Eleven-Year Termination Notice”:  Defined
in Section 57  hereof.

 

W.                                 “Eleven-Year Termination Right”:  Defined in
Section 57  hereof.]

 

X.                                    “Encumbrance”: Any claim, lien, pledge,
option, charge, easement, security interest, deed of trust, mortgage, lease,
sublease, attachment, conditional sales agreement, encumbrance, preemptive
right, right of first refusal, right of first offer, restriction or other right
of third parties, whether voluntarily incurred or arising by operation of Law,
and includes any agreement to give any of the foregoing.

 

Y.                                    “Environmental Laws”:  Each and every Law
pertaining to environmental matters or Hazardous Materials issued by any
authorities and in effect during the Term with respect to or which otherwise
pertains to or affects the Buildings, or

 

3

--------------------------------------------------------------------------------


 

any portion thereof, the use, ownership, occupancy or operation of the
Buildings, or any portion thereof and as the same have been amended, modified or
supplemented from time to time prior to the date hereof, including but not
limited to the (1) Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. §9601 et seq.), (2)  Hazardous Substances
Transportation Act (49 U.S.C. §1802 et seq.), (3) Resource Conservation and
Recovery Act (42 U.S.C. §6901 et seq.), as amended by the Hazardous and Solid
Wastes Amendments of 1984, (4) the Water Pollution Control Act (33 U.S.C. §1251
et seq.), (5) Safe Drinking Water Act (42 U.S.C. §300f et seq.), (6) Clean Water
Act (33 U.S.C. §1321 et seq.), (7) Clean Air Act (42 U.S.C. §7401 et seq.),
(8) Solid Waste Disposal Act (42 U.S.C. §6901 et seq.), (9) Toxic Substances
Control Act (15 U.S.C. §2601 et seq.), (10) Emergency Planning and Community
Right-to-Know Act of 1986 (42 U.S.C. §11001 et seq.), (11) Radon Gas and Indoor
Air Quality Research Act of 1986 (42 U.S.C. §7401 et seq.), (12) National
Environmental Policy Act (42 U.S.C. §4321 et seq.), (13) Superfund Amendment
Reauthorization Act of 1986 (42 U.S.C. §9601 et seq.), (14) Occupational Safety
and Health Act (29 U.S.C. §651 et seq.), (15) Refuse Act of 1999 (33 U.S.C. §
407 et seq.), (16) Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C.
§ 136 et seq.), (17) Marine Protection, Research and Sanctuaries Act (33 U.S.C.
§ 1401 et seq.), (18) Noise Control Act (42 U.S.C. §  4902 et seq.), (19) Atomic
Energy Act (42 U.S.C. §  2011 et seq.) and (20) Nuclear Waste Policy Act of 1982
(42 U.S.C. § 10101 et seq.), as each is in effect during the Term and any and
all rules and regulations in effect during the Term under such statutes.

 

Z.                                     “Estimated Repair Period”:  Defined in
Subsection 21.C. hereof.

 

AA.                           “Estimates”:  Defined in Subsection 48.D. hereof.

 

BB.                           “Events of Default by Landlord”:  Defined in
Section 28 hereof.

 

CC.                           “Events of Default by Tenant”:  Defined in
Section 26 hereof.

 

DD.                           “Expiration Date”:  Set forth in Subsection 1.D.
hereof.

 

EE.                             “Force Majeure”:  Defined in Section 38 hereof.

 

FF.                               “Fuel Tanks”:  Defined in Subsection 10.A.
hereof.

 

GG.                           “General Tax Indemnity”:  Defined in Subsection
7.E. hereof.

 

HH.                         “Generator”:  Defined in Subsection 10.A. hereof.

 

II.                                   “Go Dark”:  Defined in Subsection 4.B.
hereof.

 

JJ.                                   “Go Dark Notice”:  Defined in Subsection
4.B. hereof.

 

KK.                           “Go Dark Termination Date”:  Defined in Subsection
4.B. hereof.

 

4

--------------------------------------------------------------------------------


 

LL.                             “Hazardous Materials”:  (a) any toxic substance
or hazardous waste, substance, solid waste or related material, or any pollutant
or contaminant; (b) radon gas, asbestos in any form which is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment
containing dielectric fluid having levels of polychlorinated biphenyls in excess
of applicable standards established by any governmental authority, or any
petroleum product or additive; (c) any substance, gas, material or chemical
which is now or hereafter defined as or included in the definition of “hazardous
substances,” “toxic substances,” “hazardous materials,” “hazardous wastes,”
“regulated substances” or words of similar import under any Environmental Laws;
and (d) any other chemical, material, gas or substance the exposure to or
release of which is prohibited, limited or regulated by any governmental
authority that asserts or may assert jurisdiction over the Premises or the
operations or activity at the Premises, or any chemical, material, gas or
substance that does or is reasonably likely to pose a hazard to the health
and/or safety of the occupants of the Premises or the owners and/or occupants of
property adjacent to or surrounding the Premises.

 

MM.                     “Hold Over Notice”: Defined in Section 40 hereof.

 

NN.                           “Indemnified Parties”:  Defined in Subsection 3.A.
hereof.

 

OO.                           “Landlord”:  Defined in the Preamble hereto.

 

PP.                               “Landlord Claim”: Defined in Subsection 23.A.
hereof.

 

QQ.                           Landlord Federal Tax ID:  [            ]

 

RR.                           “Landlord Mortgage” Defined in Section 31 hereof.

 

SS.                               Landlord Notice Address:

 

[INSERT NAME OF LANDLORD]

C/o Oak Street Real Capital, LLC

125 S. Wacker Drive, Suite 1220

Chicago, Illinois 60606

Attention: James Hennessey

Phone: 312-448-7832

E-mail: Hennessey@oakstreetrec.com

 

TT.                             Landlord Payment Information:

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

UU.                           “Landlord’s Representatives”:  Landlord’s agents,
attorneys, representatives, members, directors, officers and employees.

 

VV.                           “Law”:  All applicable statutes, ordinances,
rules, regulations, codes, orders, requirements, directives, binding written
interpretations and binding written policies, rulings, and decrees of all local,
municipal, state and federal governments, departments, agencies, commissions,
boards or political subdivisions.

 

WW.                     “Market Rate”: Defined in Subsection 48.B. hereof.

 

XX.                           “New Special Assessment”:  Defined in Subsection
7.D. hereof.

 

YY.                           “Non-Standard Repair”: Any repair or replacement
that can be capitalized over the Useful Life thereof in accordance with U.S.
generally accepted accounting principles consistently applied, including,
without limitation, repairs or replacements of the roof, parking lot or heating,
ventilation or air conditioning system.

 

ZZ.                             “Normal Working Hours”:  7:00 A.M. - 7:00 P.M.,
Monday through Friday except New Year’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, Christmas Day and any other day on which banks in
the State of Illinois are permitted to close.

 

AAA.                  “OFAC Laws and Regulations”:  All Laws administered by the
Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury,
codified at 31 C.F.R. Part 500 (including those named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action regarding persons or entities with whom
U.S. persons or entities are restricted from doing business (including persons
or entities who have violated the U.S. Foreign Corrupt Practices Act 15 U.S.C.
§§78dd-1, 78dd-2 and 78dd-3), as same may be amended from time to time.

 

BBB.                  “Option to Renew”:  Set forth in Subsection 1.E. hereof.

 

CCC.                  “Permitted Encumbrances”: Any and all Encumbrances
(i) affecting any portion of the Premises as of the Commencement Date,
(ii) current taxes and assessments not yet due and payable or being contested in
good faith by appropriate proceedings, (iii) arising or created by municipal and
zoning ordinances and (iv) arising after the Commencement Date that,
individually or in the aggregate, do not materially detract from the value, or
impair in any material manner the use, of the Property.

 

DDD.                  “Personal Property”:  Defined in Section 30 hereof.

 

6

--------------------------------------------------------------------------------


 

EEE.                     “Portfolio Lease”:  Defined in Section 26 hereof.

 

FFF.                        “Premises”:  Set forth in Subsection 1.F. hereof.

 

GGG.                  “Prohibited Persons”:  Defined in Subsection 19.B. hereof.

 

HHH.               “Property”:  Set forth in Subsection 1.G. hereof.

 

III.                              “Purchase and Sale Agreement”:  Defined in
Recital B hereof.

 

JJJ.                              “Purchase and Sale Procedures”: The procedures
set forth on Exhibit “H”.

 

KKK.                  “Real Estate Taxes”:  Defined in Subsection 7.A. hereof.

 

LLL.                     “Redundancy Equipment”:  Defined in Subsection 10.A.
hereof.

 

MMM.         “Release”:  A Hazardous Material that has been released, spilled,
leaked, discharged, disposed of, emitted, emptied, dumped or allowed to escape
at the Premises.

 

NNN.                  “Rejection Notice”:  Defined in Subsection 48.C. hereof.

 

OOO.                  “Renewal Amendment”:  Defined in Subsection 48.E. hereof.

 

PPP.                        “Renewal Notice”:  Defined in Subsection 48.A.1.
hereof.

 

QQQ.                  “Renewal Option”:  Defined in Subsection 48.A. hereof.

 

RRR.                  “Renewal Term”:  Defined in Subsection 48.A. hereof.

 

SSS.                        “Rent”:  Defined in Subsection 5.C. hereof.

 

TTT.                     “Repossessed Premises”:  Defined in Subsection 27.C.
hereof.

 

UUU.                  “Restoration Standards”:  Defined in Subsection 21.A.
hereof.

 

VVV.                  “ROFO Material Terms”: Collectively, (i) the time period
until the closing date (and whether time is of the essence with respect to the
closing date), (ii) the amount of the deposit, (iii) whether seller financing
will be provided and (iv) any conditions precedent to the purchaser’s
obligations to closing that are not customarily granted in similar transactions
in the area in which the Premises are located.

 

WWW.         “SNDA”:  Defined in Section 31 hereof.

 

XXX.                  “Structural Replacement”:  Defined in Subsection 12.C.
hereof.

 

YYY.                  “Substitute Tenant”:  Defined in Subsection 27.C. hereof.

 

7

--------------------------------------------------------------------------------


 

ZZZ.                     “Taxes”:  Defined in Subsection 7.E. hereof.

 

AAAA.         “Tenant”:  Defined in the Preamble hereto.

 

BBBB.         “Tenant Claim”: Defined in Subsection 23.B. hereof.

 

CCCC.         Tenant Notice Address:

 

One Pierce Place
Suite 1500
Itasca, IL 60143
Attn:  Chief Financial Officer

 

With a copy to:

 

One Pierce Place
Suite 1500
Itasca, IL 60143
Attn:  Corporate Secretary

 

DDDD.         “Tenant’s Personal Property”: Defined in Section 14.

 

EEEE.             “Tenant’s Representatives”:  Tenant’s agents, attorneys,
representatives, directors, officers and employees.

 

FFFF.                 “Tenant Security Requirements”:  Defined in Subsection
17.A. hereof.

 

GGGG.         “Term”:  Set forth in Subsection 1.H. hereof.

 

HHHH.     “Termination Notice”:  Defined in Subsection 21.C. hereof.

 

IIII.                         “Termination Right”: The Eleven-Year Termination
Right.

 

JJJJ.                         “Tier 1 Common Equity Capital to Total
Risk-Weighted Assets Ratio”:  The financial ratio for an entity in the United
States determined by the following calculation, with each component calculated
in accordance with United States generally accepted accounting principles,
consistently applied:  (i) (x) the sum of the par value of the common stock of
such entity, plus the additional paid in capital of such entity, plus the
retained earnings of such entity, less (y) the sum of such entity’s treasury
stock, at cost, plus such entity’s goodwill and other intangible assets, plus
any disallowed deferred tax assets for such entity divided by (ii) the value of
such entity’s assets multiplied by a risk factor mandated by the applicable
federal banking regulator.

 

KKKK.         “Total Destruction”:  Defined in Subsection 21.C. hereof.

 

LLLL.             “Transfer”:  Defined in Subsection 24.A. hereof.

 

8

--------------------------------------------------------------------------------


 

MMMM.       “UPS”:  Defined in Section 11 hereof.

 

NNNN.         “Useful Life”:  Defined in Subsection 12.C. hereof.

 

OOOO.         “U.S. Publicly-Traded Entity”:  Defined in Subsection 19.A.
hereof.

 

PPPP.                 “Utility Charges”: Defined in Subsection 9.A.

 

3.             GRANTING CLAUSE.

 

A.                                    Landlord, in consideration of the
covenants and agreements to be performed by Tenant, and upon the terms and
conditions contained in this Lease, does hereby lease, demise, let and deliver
to Tenant, and Tenant, in consideration of the covenants and agreements to be
performed by Landlord and upon the terms and conditions contained in this Lease,
does hereby lease from Landlord, the Premises, to have and to hold for the
Term.  Tenant acknowledges receipt and delivery of complete and exclusive
possession of the Premises, and subject to the Permitted Encumbrances.  Tenant
acknowledges and confirms that for a substantial period prior to and up to and
including the execution of this Lease, Tenant has been in continuous ownership
and possession of the Premises, is fully familiar therewith, and has examined
and otherwise has knowledge of the condition of the Premises prior to the
execution and delivery of this Lease and has found the same to be satisfactory
for its purposes hereunder.  Regardless, however, of any knowledge, examination
or inspection made by Tenant and whether or not any patent or latent defect or
condition was revealed or discovered thereby, Tenant is leasing the Premises “as
is,” “where is” and “with all faults” in its present condition.  Tenant hereby
irrevocably, unconditionally and absolutely waives and relinquishes any claim or
action against Landlord whatsoever in respect of the condition of the Premises
as of the Commencement Date, including any patent or latent defects or adverse
conditions not discovered or discoverable or otherwise known or unknown by
Tenant as of the Commencement Date.

 

LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, IN RESPECT OF THE PREMISES OR ANY PART THEREOF, EITHER AS TO ITS FITNESS
FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR
AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
EXISTENCE OF ANY HAZARDOUS MATERIALS, IT BEING AGREED THAT ALL SUCH RISKS, KNOWN
AND UNKNOWN, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT, INCLUDING ALL
RESPONSIBILITY  AND LIABILITY FOR ANY ENVIRONMENTAL CONDITION OF THE PREMISES,
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.

 

9

--------------------------------------------------------------------------------


 

Without limiting the foregoing, Tenant realizes and acknowledges that factual
matters existing as of the Commencement Date now unknown to it may have given or
may hereafter give rise to losses, damages, liabilities, costs and expenses that
are presently unknown, unanticipated and unsuspected, and Tenant further agrees
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Tenant nevertheless hereby intends to
release, discharge and acquit Landlord and Landlord Mortgagee, and each of their
respective successors and assigns, their members, managers, partners,
shareholders, officers, directors, agents, attorneys and representatives
(“Indemnified Parties”) from any and all such unknown losses, damages,
liabilities, costs and expenses.

 

B.                                    Landlord and Tenant covenant and agree
that:  (i) each will treat this Lease in accordance with U.S. generally accepted
accounting principles, consistently applied, and as a true lease and/or
operating lease for state law reporting purposes and for federal income tax
purposes; and (ii) each party will not, nor will it permit any Affiliate to, at
any time, take any action or fail to take any action with respect to the
preparation or filing of any statement or disclosure to any governmental
authority, including without limitation, any income tax return (including an
amended income tax return), to the extent that such action or such failure to
take action would be inconsistent with the intention of the parties expressed in
this Subsection 3.B.

 

C.                                    Tenant acknowledges that fee simple title
(both legal and equitable) to the Premises is vested in Landlord and that Tenant
has only the leasehold right of possession and use of the Premises as provided
herein.

 

4.             USE.

 

A.                                    Subject to the provisions of Subsection
4.B, Tenant may use the Premises for the operation of a bank branch offering
financial services and any other services now or hereafter permitted by Law to
be offered by a bank or a bank holding company and any other purpose for which
such Premises is being used as of the Commencement Date subject to all Laws and
Permitted Encumbrances; provided, however, that subject to all Laws, Permitted
Encumbrances, including all such restrictions and/or exclusions contained
therein, and all other provisions of this Lease, including, without limitation,
the insurance requirements of Section 18 and the repair and maintenance
responsibilities of Section 12, Tenant shall (on not less than thirty (30) days’
written notice to Landlord of its intention to do so) have the right at any time
and from time to time, to change the use of the Premises, or any portion
thereof, from its then current use or any substantially similar use to any other
retail or office use (collectively, “Alternative Use”).  It is agreed that the
foregoing use and restriction on use is a material inducement to Landlord
entering into this Lease and that Landlord would not enter into this Lease
without this inducement.  Tenant shall use the Premises and all parking and
common areas only as provided by and in accordance with all Encumbrances,
subject to

 

10

--------------------------------------------------------------------------------


 

Landlord’s reservation of rights herein.  Tenant shall not use or occupy the
Premises, or any part thereof, nor permit or allow the Premises or any part
thereof to be used or occupied, for (i) any purpose or in any manner which is in
violation of any Law or a violation of the provisions set forth in Section 33 or
(ii) in any manner which violates any certificates of occupancy for the Premises
or makes void or voidable any insurance then in force with respect thereto as is
required pursuant to Section 18 hereof.  Tenant’s occupancy of the Premises will
be in compliance with all Laws and Insurance Requirements, and as otherwise
provided in this Lease.  Tenant shall neither suffer nor permit the Premises or
any portion thereof to be used, or otherwise act or fail to act, in such a
manner as (I) might reasonably tend to impair Landlord’s title thereto or to any
portion thereof, other than a Permitted Encumbrance, (II) may make reasonably
possible a claim of adverse use or possession, or an implied dedication of the
Premises or any material portion of the Premises, or (III) may subject the
Premises or this Lease to any Encumbrances, other than Permitted Encumbrances.

 

B.                                    If Tenant determines in its sole
discretion to permanently cease business operations at the Premises for at least
six (6) months, except in the case of renovation or casualty (in which event,
Tenant may cease operations during such renovation or casualty) (“Go Dark”),
Tenant shall give written notice of such intention to Landlord not less than
ninety (90) days prior to elect to Go Dark (“Go Dark Notice”); it being
understood and agreed that Tenant shall remain liable for each and every
obligation under this Lease with respect to the Premises from and after the date
that Tenant elects to Go Dark until the Go Dark Termination Date, if any.  At
any time following Landlord’s receipt of the Go Dark Notice, Landlord, in its
sole and absolute discretion, may elect to terminate this Lease by written
notice to Tenant given not less than ninety (90) days prior to the termination
date set forth in such notice (“Go Dark Termination Date”).  If Landlord so
elects to terminate this Lease:

 

(1)                                 For the avoidance of doubt, on the Go Dark
Termination Date, Tenant shall pay to Landlord all Rent which is due or which
will be due and payable as of such Go Dark Termination Date (which, for the
avoidance of doubt, shall not include any Rent payable with respect to the
Premises after the Go Dark Termination Date), including all Special Assessments,
Taxes, Utility Charges, or additional sums which Tenant is liable for or for
which Tenant has agreed to indemnify Landlord (“Additional Charges”)  which are
either known or ascertainable at such time, or reasonably determined by Landlord
based on the most current available records for Additional Charges, subject to
final adjustment.  When the actual amount of such Additional Charges has been
finally determined, Landlord and Tenant shall promptly adjust such amount and
refund or pay any difference to the other party, as the case may be.

 

(2)                                 Notwithstanding the foregoing provisions of
this Subsection 4.B., Tenant shall not have the right to exercise its Go Dark
right with respect to the

 

11

--------------------------------------------------------------------------------


 

Premises if the same would constitute a breach or default under any
Encumbrances; provided, however, that for the purpose of this Subsection
4.B.(2). only, the Landlord Mortgage and all related documents shall not
constitute an Encumbrance which would prevent the exercise of such Go Dark
right.

 

(3)                                 After receipt of the Go Dark Notice, and
subject to satisfaction of all conditions in this Subsection 4.B., then upon the
Go Dark Termination Date, this Lease shall terminate as aforesaid, and Tenant
shall be released from all further obligations and liabilities with respect to
the Premises and this Lease, which first arise or accrue after the Go Dark
Termination Date, subject to all obligations of Tenant which survive expiration
or termination of the Lease.

 

For avoidance of doubt, Tenant’s election to Go Dark shall not be deemed to be a
default or an Event of Default by Tenant under this Lease.  Until such time as
Landlord delivers a notice setting a Go Dark Termination Date, Tenant shall have
the right, in its sole discretion, to deliver a notice to Landlord rescinding
its Go Dark Notice.

 

C.                                    Tenant will not enter into any agreements
or consent to any transaction or instruments that will create an Encumbrance on
the Premises (except for any sublease or mortgage on Tenant’s leasehold interest
in the Premises, pursuant to any approvals required and the terms and conditions
herein, or any other Permitted Encumbrance).

 

5.                                      RENT.

 

A.                                    Tenant shall pay to Landlord Base Rent in
the manner provided in Subsection 5.C. in equal consecutive monthly installments
in advance on or before the 1st day of each calendar month commencing as of the
Commencement Date and continuing through the Term.  If the Term commences on a
day other than the first day of a calendar month, or ends on a day other than
the last day of a calendar month, Base Rent for such month shall be prorated by
multiplying same by a fraction, the numerator of which is the number of days of
the Term within such calendar month and the denominator of which is the total
number of days within such calendar month.

 

B.                                    Tenant agrees to pay all Real Estate Taxes
and Utility Charges as set forth below.

 

C.                                    For purposes of this Lease, Base Rent,
Real Estate Taxes, Utility Charges and any and all other amounts, sums, charges,
liabilities and obligations which Tenant assumes or agrees to pay or may become
liable for under this Lease at any time and from time to time are sometimes
collectively referred to as “Rent”; and, in the event of any failure on the part
of Tenant to pay any portion of the Rent (except where such failure is directly
due to the acts or omissions of Landlord),

 

12

--------------------------------------------------------------------------------


 

every fine, penalty, interest and cost which may be added for nonpayment or late
payment of such items, including, without limitation, all amounts for which
Tenant is or may become liable to indemnify Landlord and Indemnified Parties
under this Lease (including reasonable attorneys’ fees and court costs) shall be
deemed to be Rent.  Except as expressly set forth to the contrary herein, all
Rent is payable in lawful money of the United States of America and legal tender
for the payment of public and private debts without notice, demand, abatement,
deduction, or setoff in accordance with the ACH information specified in
Subsection 2.TT., or in accordance with other ACH information as Landlord
designates to Tenant in writing.

 

D.                                    Tenant hereby acknowledges that late
payment by Tenant to Landlord of Rent will cause Landlord to incur costs and
administrative complications not contemplated hereunder, the exact amount and
scope of which is presently anticipated to be extremely difficult to ascertain. 
Accordingly, if any installment of Rent due to Landlord is not paid within five
(5) business days after delivery to Tenant of written notice from Landlord that
Tenant has failed to pay Rent when due, Tenant shall pay Landlord on written
demand a late charge equal to five percent (5%) of the delinquent installment of
Rent, when it pays the delinquent installment.  The parties agree that this late
charge represents a fair and reasonable estimate of the costs and expenses
(including economic losses) that Landlord will incur by reason of late payment
by Tenant.  The parties further agree that such late charge is Rent and not
interest and such assessment does not constitute a lender or borrower/creditor
relationship between Landlord and Tenant.  In addition, any amount of delinquent
Rent due to Landlord shall accrue interest at the Default Rate from the date
which is five (5) business days after delivery to Tenant of written notice from
Landlord that Tenant has failed to pay Rent when due up to the date that the
Rent is paid.  The payment of such late charge or such interest shall not
constitute waiver of, nor excuse or cure, any default under this Lease, nor
prevent Landlord from exercising any other rights and remedies available to
Landlord.  Notwithstanding the foregoing, Tenant shall be responsible for
payment of all interest, late charges, and other costs and fees imposed by third
parties with respect to late payments of Utilities or other third party charges
the responsibility of Tenant hereunder.

 

E.                                     Landlord covenants that, due to
Landlord’s organizational structure or jurisdiction, Tenant shall not be
required by applicable law to pay any withholding tax on any Rent payable
hereunder or make any deduction on any payment of Rent.

 

F.                                      Landlord shall provide to Tenant a
completed IRS Form W-9 (Request for Taxpayer Identification Number and
Certification), on or before the Commencement Date.  Landlord shall promptly
notify Tenant of any changes to the information set forth therein.

 

13

--------------------------------------------------------------------------------


 

6.                                      NET LEASE.

 

A.                                    This Lease is a “true lease” and/or an
“operating lease” and not a financing lease, capital lease, mortgage, equitable
mortgage, deed of trust, trust agreement, security agreement or other financing
or trust arrangement, and the economic realities of this Lease are those of a
true lease.  The business relationship created by this Lease and any related
documents is solely that of a long term commercial lease between Landlord and
Tenant, this Lease has been entered into by both parties in reliance upon the
economic and legal bargains contained herein, and none of the agreements
contained herein is intended, or shall be deemed or construed, to create a
partnership (de facto or de jure) between Landlord and Tenant, to make them
joint venturers, to make Tenant an agent, legal representative, partner,
subsidiary or employee of Landlord, or to make Landlord in any way responsible
for the debts, obligations or losses of Tenant.

 

B.                                    Landlord and Tenant acknowledge and agree
that (i) this Lease is, and is intended to be, what is commonly referred to as a
“net, net, net” or “triple net” lease, and (ii) the Rent shall be paid
absolutely net to Landlord, so that this Lease shall yield to Landlord the full
amount or benefit of the installments of Base Rent, Real Estate Taxes and all
other Rent throughout the Term with respect to the entire Premises, all as more
fully set forth in Section 5 and subject to any other provisions of this Lease
that expressly provide for adjustment or abatement of Rent or other charges (if
any).  Except as otherwise expressly set forth in this Lease, all of the costs,
expenses, responsibilities and obligations of every kind and nature whatsoever
foreseen and unforeseen relating to the condition, use, operation, management,
maintenance, repair, restoration and replacement of the Premises and all
improvements and appurtenances related thereto or any part thereof shall be
performed and paid by Tenant, and Landlord shall have no responsibility or
liability therefor, except to the extent caused by Landlord’s negligence or
willful misconduct.  The covenants to pay Base Rent, Real Estate Taxes and all
other Rent hereunder are independent covenants, and Tenant shall have no right
to hold back, offset, deduct, credit against or fail to pay in full any such
amounts for claimed or actual default or breach by Landlord of whatsoever nature
or for any other reason whatsoever.  For the avoidance of doubt, Tenant shall
not have, and hereby expressly and absolutely waives, relinquishes, and
covenants not to assert, accept or take advantage of, any right to deposit or
pay with or into any court or other third-party escrow, depository account or
tenant account with respect to any disputed Rent, or any Rent pending resolution
of any other dispute or controversy with Landlord.

 

7.                                      REAL ESTATE TAXES.

 

A.                                    During the Term, Tenant shall promptly
pay, or cause to be paid, on a cash basis when due to the applicable taxing
authority one hundred percent (100%) of all taxes, including ad valorem, sales,
use, rent or similar taxes, including tax increases and re-assessments;
assessments including assessments for supplemental assessments and public
improvements or benefits (subject to Subsection 7.D.), whether or not commenced
or completed prior to the date

 

14

--------------------------------------------------------------------------------


 

hereof and whether or not to be completed within the Term; water, sewer and
other utility levies and charges; excise tax levies; fees including license,
permit, inspection, authorization and similar fees; and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character and any kind and nature whatsoever in
respect of the Buildings or the Property and/or the Rent (other than Real Estate
Taxes) and all interest and penalties thereon attributable to any failure in
payment by Tenant (other than failures arising from the acts or omissions of
Landlord) which at any time prior to, during or in respect of the Term hereof
may be assessed or imposed on or in respect of or be a lien upon (i) the
Premises or any part thereof or any appurtenance thereto, (ii) any Rent reserved
or payable hereunder or any other sums payable by Tenant hereunder, (iii) this
Lease or the leasehold estate hereby created or the operation, possession,
occupancy or use of the Premises or any part thereof, (iv) any occupancy,
operation, use or possession of, or sales from or activity conducted on or in
connection with the Premises or the property or the leasing or use of the
Premises or the property or any part thereof, or (v) any document to which
Tenant is a party creating or transferring an interest or estate in the
Premises, together with any interest or penalties thereon (all of which are
hereinafter called “Real Estate Taxes”).  Notwithstanding the foregoing, there
shall be excluded from Real Estate Taxes: all excess profits, revenue, excise,
transfer, gain, foreign ownership or control, mortgage, intangible, gift,
inheritance and succession, estate and income taxes.  Tenant shall make such
payments directly to the taxing authorities and shall promptly, upon request,
furnish to Landlord copies of official receipts or other satisfactory proof
evidencing such direct payments.  Tenant’s obligation to pay Real Estate Taxes
shall be absolutely fixed upon the date such Real Estate Taxes become a lien
upon the Premises or any part thereof, subject to Subsection 7.C.  Tenant shall
also be responsible for all Real Estate Taxes which, on the Commencement Date,
are a lien upon the Premises or any part thereof.

 

B.                                    If Landlord receives a bill for Real
Estate Taxes, Landlord shall provide the bill for each installment of Real
Estate Taxes to Tenant at least forty-five (45) days prior to when due, or as
soon as possible thereafter as Landlord has received such bill and shall request
that the local tax assessor’s office issue a duplicate copy of the real estate
tax bill directly to Tenant.  If Landlord fails to timely deliver a bill for
Real Estate Taxes hereunder, Landlord shall be responsible for any penalties,
late charges or other expenses incurred by Tenant if it fails to timely pay such
Real Estate Taxes as a result of such delay.  Tenant shall pay the Real Estate
Taxes set forth on such bill prior to when due if during the Term.  Tenant
shall, if Landlord so requests, provide Landlord with reasonable evidence that
such Real Estate Taxes have been paid.  If Tenant shall default beyond the
expiration of any applicable notice and cure periods in the payment of any Real
Estate Taxes, Landlord shall have the right (but not the obligation) to pay the
same together with any penalties and interest, if such penalties and interest
are caused by Tenant’s failure to pay such Real Estate Taxes in a timely manner,
in which event the amount so paid by Landlord shall be paid by Tenant to
Landlord upon demand

 

15

--------------------------------------------------------------------------------


 

with interest thereon at the Default Rate.  Tenant may pay any Real Estate Taxes
in installments, if payment may be so made without penalty, fine, premium or
interest, except that on the termination of this Lease any Real Estate Taxes
which Tenant has elected to pay in installments (other than those assessments
under Subsection 7.D.) shall be apportioned between Landlord and Tenant based on
the time remaining in the Term.  All Real Estate Taxes for the tax year in which
this Lease shall terminate shall be apportioned between Landlord and Tenant on a
cash basis.

 

C.                                    Tenant shall have the right, before
delinquency occurs of protesting, contesting, objecting to or opposing, at
Tenant’s sole cost and expense, by appropriate legal proceedings conducted in
good faith and with due diligence, the legality or amount of any such Real
Estate Taxes, assessments or assessed valuations in its own or in Landlord’s
name as the case may be, and upon Tenant’s written request, Landlord will, at no
cost or expense to Landlord, reasonably cooperate with Tenant; provided,
however, that (i) in the case of any unpaid Real Estate Taxes, lien, attachment,
levy, encumbrance, charge or claim pursuant to any Law, the commencement and
continuation of such proceedings shall suspend the collection or enforcement
thereof from or against Landlord and the Premises, which suspension may be
caused by the payment by Tenant of a bond or some other form of security for
payment; (ii) neither the Premises, the Rent therefrom nor any part or interest
in either thereof would be in any danger of being sold, forfeited, attached or
lost pending the outcome of such proceedings solely based on the outcome of the
proceeding and not if Tenant has the right to make a curative payment following
the outcome of the proceeding to avoid any of the foregoing consequences;
(iii) in the case of any requirement of Law, neither Landlord nor Tenant would
be in any danger of civil or criminal liability for failure to comply therewith
pending the outcome of such proceedings; (iv) the insurance coverage required by
Section 18 shall be maintained; (v) Tenant shall keep Landlord reasonably
informed as to the status of and with copies of all documents in the
proceedings, upon request by Landlord;  and (vi) if such contest shall be
finally resolved against Landlord or Tenant, Tenant shall promptly pay the
amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable requirement of law or insurance
requirements of Section 18. Landlord shall execute and deliver to Tenant such
authorizations and other documents as may reasonably be required in any such
contest, provided Tenant shall reimburse Landlord for its reasonable, actual
out-of-pocket costs associated with such execution, and, if reasonably requested
by Tenant, Landlord shall join as a party therein and/or fully participate
therein in conjunction with Tenant.  The provisions of this Subsection 7.C.
shall not be construed to permit Tenant to contest the payment of Rent or any
other amount (other than the Real Estate Taxes being contested in accordance
herewith and any Impositions or Third-Party Charges that Tenant may from time to
time be required to impound with Landlord Mortgagee pursuant to this Lease)
payable by Tenant to Landlord hereunder.  Without limiting any other provision
of this Lease, Tenant shall indemnify, defend, protect and save Landlord and all
Indemnified Parties and the

 

16

--------------------------------------------------------------------------------


 

Premises harmless from and against any and all liability, costs, fees, damages,
expenses, penalties, fines and charges of any kind (including reasonable 
attorneys’ fees, including those incurred  in the enforcement of this indemnity)
that may be imposed upon Landlord or the Premises in connection with any such
contest and any loss resulting therefrom, except to the extent caused by
Landlord’s negligence or willful misconduct.  Landlord and Tenant shall each
promptly notify the other of any written notice of any claims or assessments for
Real Estate Taxes that may be asserted by applicable taxing authorities that
could result in a potential liability or expense for the other, and coordinate
with the other the response to and settlement of such claims or assessments for
Real Estate Taxes.  Any refund due from any taxing authority in respect of any
Real Estate Taxes paid by or on behalf of Tenant shall be paid over to or
retained by Tenant.

 

D.                                    In the event that a new special assessment
for the Premises (the “New Special Assessment”) is proposed or enacted during
the Term, Landlord, immediately upon receipt of notice thereof, shall notify
Tenant of such New Special Assessment.  Landlord shall not voluntarily elect to
participate in, or vote in favor of, any such New Special Assessment without
Tenant’s written approval thereof, which approval shall not be unreasonably
withheld or delayed.  If Landlord has the option to cause the assessments
associated with a New Special Assessment to be paid in installments, Landlord
shall so elect, and Tenant shall only be responsible for those installments that
are due and payable during the Term.  To the extent that any New Special
Assessments are included in Real Estate Taxes, such New Special Assessment shall
be paid pursuant to the provisions of Subsection 7.B. hereof.

 

E.                                     Tenant will indemnify the Indemnified
Parties, on an after-tax basis, against any fees or taxes, including, but not
limited to, Real Estate Taxes, (“Taxes”) imposed by the United States or any
taxing jurisdiction or authority of or in the United States in connection with
Tenant’s use of the Premises or this Lease (unless with respect to a portion of
the Premises which has been recaptured or terminated).  This general tax
indemnity (“General Tax Indemnity”) will exclude: (i) Taxes based on income or
capital gains, or franchise or doing business taxes of an Indemnified Party
imposed by a jurisdiction in which such Indemnified Party is otherwise resident
for tax purposes or is subject to taxation as a result of the Premises being
located in such jurisdiction; (ii) Taxes on capital or net worth (including
minimum and alternative minimum Taxes measured by any items of Taxes
preference); (iii) Taxes to the extent they would not have been imposed if the
Indemnified Party or any of its Affiliates had not engaged in activities or had
a presence in the jurisdiction imposing such Taxes that activities or presence
are unrelated to the transaction contemplated hereby; (iv) Taxes resulting from
a voluntary or involuntary transfer by an Indemnified Party of an interest in
all or any part of the Premises, an Indemnified Party or any other interest
created under the operative documents, other than during an Event of Default by
Tenant and other than pursuant to Tenant’s exercise of any rights or obligations
under the operative documents; (v) Taxes imposed because the Indemnified Party
is not a

 

17

--------------------------------------------------------------------------------


 

U.S. person; (vi) Taxes resulting from the negligence or willful misconduct of
the Indemnified Party or any of its Affiliates or the violation of any provision
of this Lease by the Indemnified Party or any of its Affiliates; and (vii)
Taxes, with respect to any period after the expiration or earlier termination of
this Lease.  The General Tax Indemnity will be subject to Tenant’s right to
contest Real Estate Taxes in the manner provided in Subsection 7.C.  Tenant will
be entitled to all future refunds of, and tax savings of Landlord (but not any
of its direct or indirect beneficial owners) resulting from or attributable to,
any event giving rise to payment of a General Tax Indemnity or the making of
such payment.

 

F.                                      Landlord and Tenant shall, upon request
of the other, promptly provide such data as is maintained by the party to whom
the request is made with respect to the Premises as may be necessary to prepare
any required tax returns and reports required by a governmental authority.

 

8.                                      PERSONAL PROPERTY TAXES.  Tenant shall
be liable for and shall promptly pay when due all personal property taxes
related to Personal Property and Tenant’s Personal Property placed in the
Premises.  Tenant may, without Landlord’s consent, before delinquency occurs,
contest any such taxes related to the Personal Property.  Tenant will not be
liable for any personal property taxes of Landlord other than for personal
property that is used specifically in the management, operation, repair and
maintenance of the Premises.

 

9.                                      OPERATING EXPENSES.

 

A.                                    Utilities.  During the Term, Tenant agrees
to pay all fees, costs, expenses and charges for electricity, power, gas, oil,
water, sanitary and storm sewer, septic system refuse collection, telephone,
security, and other utilities and services consumed, rendered or used on or
about the Premises (or any portion thereof) and such utility franchises as may
be appurtenant to the use of the Premises (or any portion thereof)
(collectively, “Utility Charges”).

 

B.                                    Third Party Management.  Tenant shall have
the right to manage and operate the Premises (or any portion thereof) utilizing
third parties for the management and operation thereof, without obtaining
Landlord’s prior written consent of such third party.  Notwithstanding the
appointment of any third-party manager, Tenant shall remain fully responsible
for the Premises in accordance with the terms hereof.

 

10.          GENERATOR.

 

A.                                    Tenant shall have the benefit of the use
of the existing emergency generator and associated equipment, if any
(collectively, the “Generator”) for Tenant’s back-up electrical service to the
Premises, along with associated underground diesel fuel tanks (the “Fuel Tanks”)
which may be located at any Buildings or nearby on the Property (the Generator
and the Fuel Tanks are sometimes collectively, the “Redundancy Equipment”).  The
list of Redundancy Equipment is set forth on

 

18

--------------------------------------------------------------------------------


 

Exhibit “E” attached hereto and made a part hereof.  Tenant accepts the
Redundancy Equipment in its “as-is” “where-is” condition with all faults. 
Additionally, upon receipt of written request of Tenant, Landlord grants Tenant
the right, at Tenant’s sole cost and expense, to install additional
generator(s) and above ground fuel tank(s) (the “Additional Redundancy
Equipment”) in or around any Building or the Property, subject to obtaining
Landlord’s prior written approval, not to be unreasonably withheld, delayed or
conditioned, as to location, plans and specifications and installation
procedures.  Tenant will comply with the applicable Law and all easements,
agreements, covenants, conditions and restrictions of record encumbering the
Premises which relate to any such installation, operation, maintenance and
repair of the Redundancy Equipment and the Additional Redundancy Equipment.  All
installations made by Tenant on or about any portion of the Premises pursuant to
the provisions of this Section 10 shall be at the sole risk of Tenant, and
neither Landlord, nor any agent or employee of Landlord, shall be responsible or
liable for any injury or damage to, or arising out of, the Generator and the
Fuel Tanks, except to the extent caused by Landlord’s negligence or willful
misconduct.  Tenant’s indemnity under Subsection 23.A. shall apply with respect
to the installation, maintenance, operations, presence or removal of the
Generator and the Fuel Tanks by or on behalf of Tenant.

 

B.                                    Tenant will be responsible for the cost
and operation, maintenance, repair, replacement, removal and insuring of the
Redundancy Equipment and the Additional Redundancy Equipment, if applicable. 
Landlord shall not charge any additional Rent for the space utilized by the
Redundancy Equipment or the Additional Redundancy Equipment, if applicable. 
Tenant shall keep and maintain the Redundancy Equipment and Additional
Redundancy Equipment in good working order, condition and repair, normal wear
and tear excepted.  The Generator systems and related equipment shall be
maintained and repaired by Tenant in compliance with IEEE Orange Book, Emergency
and Standby Power Systems, Chapters 6.7 and 8.5.  Tenant shall secure and keep
in full force and effect, such supplementary insurance with respect to the
Generator and Fuel Tanks as Landlord may reasonably require.  Landlord makes no
warranties whatsoever as to the permissibility of the Generator and/or Fuel
Tanks under applicable Law or the suitability of any portion of the Premises for
the installation thereof.  Tenant, at its sole cost and expense, shall promptly
repair any and all damage to any portion of the Premises caused by the
installation, maintenance and repair, operation, replacement or removal of the
Generator and/or any Fuel Tanks.

 

C.                                    Upon the Expiration Date or the earlier
termination of this Lease, (i) the Generator and the Fuel Tanks will remain with
the Buildings, as Landlord’s personal property, in as good working order,
condition and repair as of the Commencement Date, normal wear and tear excepted,
and (ii) at Tenant’s option, the Additional Redundancy Equipment may either
remain with the Buildings, as Landlord’s personal property, in as good working
order, condition and repair as of

 

19

--------------------------------------------------------------------------------


 

the date of installation during the Term, normal wear and tear excepted, or be
removed in accordance with Section 14 of this Lease at Tenant’s sole cost and
expense.

 

11.          UPS.  Tenant shall be allowed to maintain, at Tenant’s sole cost
and expense, operate, use, repair and replace one (1) or more existing or new
uninterrupted power source(s) (collectively, as applicable, the “UPS”) located
or to be located in the Premises.  Tenant will comply with the applicable Law
and the Permitted Encumbrances associated with any such installation, operation,
maintenance and repair of the UPS.  Tenant will be responsible for the
operation, maintenance, repair, replacement and insuring of the UPS and the UPS
will remain part of Tenant’s Personal Property.  Tenant will remove the UPS from
the Premises in the manner and in accordance with Section 14 of this Lease at
Tenant’s sole cost and expense.

 

12.          TENANT’S REPAIR AND MAINTENANCE RESPONSIBILITIES.

 

A.                                    Throughout the Term, Tenant, at its sole
cost and expense, will keep the Premises in the same condition as on the
Commencement Date (reasonable wear and tear excepted) whether or not the need
for such repairs occurs as a result of Tenant’s use, the elements, or the age of
the Buildings, the Property or Tenant’s Personal Property, or otherwise (but
excluding Landlord’s negligence or willful misconduct, or any affirmative acts
in connection with work performed by Landlord) and will commit or allow no waste
with respect thereto and with reasonable promptness, make all necessary and
appropriate repairs and replacements thereto of every kind and nature, including
without limitation those necessary to ensure continuing compliance with all Laws
and Insurance Requirements, whether interior and exterior, structural and
nonstructural, ordinary and extraordinary, and foreseen and unforeseen. 
Tenant’s maintenance, repair and replacement obligations shall extend to and
include, without limitation, all systems serving the Premises and, subject to
any Encumbrances, all parking areas and landscaping on the Property.  The
necessity for and adequacy of repairs to each Building or other improvements
forming a part of the Premises shall be measured by the standard which is
appropriate for and equivalent in quality to such Building’s Comparable
Buildings of similar construction and class.  Tenant’s obligations under this
Section 12 shall include the maintenance, repair and replacement  (a) at all
times, of any and all building systems, machinery  and equipment which
exclusively serve the Premises, and (b) the bearing walls, floors, foundations,
roofs and all structural elements of the Premises.  Tenant will not take or omit
to take any action the taking or omission of which would reasonably be expected
to (y) create (or permit to continue) any dangerous condition or (z) create (or
permit to continue) any condition which might reasonably be expected to involve
any imminent loss, damage or injury to any person or property.  All repairs and
replacements shall be in quality and class at least equal to the original work
and shall be made promptly as and when necessary.  Notwithstanding anything to
the contrary contained herein, Tenant shall not be required to make a
replacement of any item in the event that a repair will provide adequate
functionality to the item and would be customary and reasonable in Comparable

 

20

--------------------------------------------------------------------------------


 

Buildings of similar construction and class.  Repairs and replacements called
for as a result of fire or other casualty and condemnation shall be made
pursuant to the provisions of Sections 21 and 22, respectively.  Notwithstanding
the foregoing, the obligations of Tenant set forth in this Subsection 12.A.
shall not require Tenant to maintain the Premises in a better condition than it
existed as of the Commencement Date.  In connection with the foregoing, but in
no way expanding Tenant’s obligations hereunder and subject to Subsection 12.C.,
Tenant’s obligations shall include without limitation with respect to the
Premises, to the extent applicable:

 

(1)                                 Maintaining, repairing, and replacing, as
necessary, the roof of all Buildings on the Premises;

 

(2)                                 Maintaining and repairing the bearing walls,
floors, foundations, and all structural elements of the Buildings on the
Premises;

 

(3)                                 Maintaining (including periodic washing and
painting) and repairing the storefront, facade and exterior walls of the
Buildings;

 

(4)                                 Repairing and replacing, as necessary, the
doors (including, without limitation, any overhead doors) and windows of the
Buildings, and the mechanisms therefor;

 

(5)                                 Causing the regular removal of garbage and
refuse from the Premises;

 

(6)                                 Causing the regular spraying for and control
of insect, rodent, animal and pest infestation, and maintaining in good working
order and condition all doors (both swinging and roll-up doors), including,
without limitation, all weather seals;

 

(7)                                 Servicing, maintaining, repairing and
replacing all equipment on the Premises, including, without limitation, heating,
ventilation, and air-conditioning equipment, Fuel Tanks, Generators, and UPS;

 

(8)                                 Regular sweeping, cleaning and removal of
trash, debris, other materials and stains from the Premises and from the
immediately adjacent sidewalks, service drives and loading or delivery areas, if
any, of the Premises, as necessary to keep the same clean and in good order and
condition;

 

(9)                                 Regular sweeping, cleaning and washing of
the interior of the Buildings, including, without limitation, floors, windows
and fixtures, and periodic washing and painting of interior walls;

 

(10)                          Repairing broken, damaged or leaking walls,
bathrooms, roofs, or fixtures and equipment in the interior of the Buildings,
including, without limitation, plate glass windows, windows, floors and lighting
fixtures;

 

21

--------------------------------------------------------------------------------


 

(11)                          Irrigating and performing all gardening and
landscaping of all lawns, trees, shrubs and plantings immediately adjacent to
the Buildings or in any parking areas located on the Premises; and

 

(12)                          Tenant shall maintain a contract on at least an
annual basis for regular servicing and maintenance (at least once annually) of
the heating, ventilating, air conditioning and vertical transportation systems
serving the Buildings, unless Landlord shall otherwise direct.  Upon written
request of Landlord, Tenant shall submit to Landlord a copy of such fully paid
contract and any extensions, renewals or replacements thereof.  At a minimum,
each maintenance contract for any such equipment shall include a provision that
such contractor shall be required to coordinate any activities performed on the
roof of the Buildings by a roofing contractor, so as to not void any roof or
related warranties.

 

B.                                    Except to the extent caused by Landlord’s
gross negligence or willful misconduct, or any affirmative acts in connection
with work performed by Landlord, Landlord shall not be required to furnish any
services or facilities or make any repairs or alterations in or to the Premises,
and Landlord shall not under any circumstances be required to (i) build or
rebuild any improvements on the Premises; (ii) make any repairs, replacements,
alterations, restorations or renewals of any nature to the Premises, whether
ordinary or extraordinary, structural or non-structural, foreseen or unforeseen,
or to make any expenditure whatsoever with respect thereto; or (iii) maintain
the Premises (including any parking or common areas which are part of or
adjacent thereto) in any way.  Tenant hereby expressly and unconditionally
waives, to the fullest extent now or hereafter permitted by Law, the right to
make repairs or perform any maintenance at the expense of Landlord which right
may be provided for in any Law in effect at the time of the execution and
delivery of this Lease or which may hereafter be enacted.  Tenant hereby assumes
the full and sole responsibility for the condition, operation, repair,
replacement, maintenance and management of the Premises.  However, on default of
Tenant beyond the expiration of any applicable notice and cure periods in making
such repairs or replacements, Landlord may, but shall not be required to, upon
fifteen (15) additional days’ notice to Tenant, make such repairs and
replacements for Tenant’s account and the expense thereof shall be paid by
Tenant to Landlord upon demand with interest at the Default Rate.

 

C.                                    Notwithstanding the foregoing, if a
Non-Standard Repair or structural replacement (collectively, a “Structural
Replacement”) must be made to the Premises or any portion thereof during the
last two (2) years of the Term or any Renewal Term, Tenant must give Landlord
written notice of the need for the Structural Replacement at least thirty (30)
days prior to commencing such Structural Replacement, which notice must include:
(i) a detailed estimate from a qualified contractor of the cost to repair or
replace the applicable structural component without undertaking a Structural
Replacement; (ii) bids for the cost of the Structural Replacement from at least
three (3) reputable contractors; and (iii)

 

22

--------------------------------------------------------------------------------


 

an estimate of the allocation of costs of the Structural Replacement between
Landlord and Tenant as provided below.  Landlord must give its prior written
consent to the Structural Replacement before Tenant undertakes to complete the
same, which consent may be promptly withheld or granted in Landlord’s sole
discretion.  If Landlord consents to a Structural Replacement and Tenant does
not further renew or extend the Term, then, within sixty (60) days after the
expiration of the Term (or Renewal Term), Landlord shall reimburse Tenant an
amount determined by multiplying the out-of-pocket costs incurred by Tenant for
the Structural Replacement by a fraction, the denominator of which is the
anticipated useful life (the “Useful Life”) of the Structural Replacement, as
determined in accordance with U.S. generally accepted accounting principles
(stated in years), and the numerator of which is the Useful Life minus the
number of full or partial years remaining in the Term or Renewal Term, as
applicable, at the time such Structural Replacement is substantially completed. 
If Landlord disapproves Tenant’s request for a Structural Replacement, Landlord
must promptly provide Tenant with a proposed alternative to such Structural
Replacement and reasonable evidence to Tenant that the repairs Landlord proposes
will be adequate to remediate the defect that necessitated the request for the
Structural Replacement.  Furthermore, at the time of Landlord’s approval of a
Structural Replacement, Landlord shall provide adequate security to assure
Tenant in its reasonable discretion that Landlord will be financially capable to
reimburse Tenant for the amounts due from Landlord for the Structural
Replacement and Tenant shall not be required to complete the Structural
Replacement if Landlord has not provided such security.  Notwithstanding the
foregoing, if a Structural Replacement is requested as part of an Alternative
Use as described in Subsection 4.A, Landlord shall not be required to reimburse
Tenant any portion of the costs of such Structural Replacement.

 

D.                                    Except as expressly set forth herein,
nothing contained in this Lease and no action or inaction by Landlord shall be
construed as (i) constituting the consent or request of Landlord, expressed or
implied, to any contractor, subcontractor, laborer, materialman or vendor to or
for the performance of any labor or services or the furnishing of any materials
or other property for the construction, alteration, addition, repair or
demolition or maintenance of or to the Premises or any part thereof or any
improvements thereto; or (ii) giving Tenant any right, power or permission to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Landlord in respect thereof.

 

13.                               COMPLIANCE WITH LAWS.  Tenant shall, at its
sole cost and expense, use and maintain the Premises in compliance with all
Laws, and Tenant shall, at its sole cost and expense, comply with all Laws
applicable to or having jurisdiction over the use, occupancy, operation, and
maintenance of the Premises, including without limitation, all Environmental
Laws, the ADA and other access laws and those which require the making of any
structural, unforeseen or extraordinary changes and including those which
involve a change of policy on the part of the governmental body enacting the
same; provided, however, Tenant shall not be

 

23

--------------------------------------------------------------------------------


 

required to cause the Premises to comply with any Law that is not applicable to
the Premises based on the manner in which the Premises is being used during or
at the end of the Term.  Tenant, at its sole expense, shall comply with the
requirements of policies of special form insurance coverage at any time in force
with respect to the Premises as required pursuant to Section 18 hereof and with
the provisions of all contracts, agreements and restrictions affecting the
Premises or any part thereof in effect as of the date hereof or the ownership,
occupancy or use thereof.  Without diminishing the obligations of Tenant, if
Tenant shall at any time fail to comply as promptly as reasonably practicable
with any Law applicable to the Premises, or the use and occupation thereof,
Landlord, after ten (10) additional days written notice to Tenant after an Event
of Default by Tenant with respect to same, may cause the Premises to so comply
and the reasonable costs and expenses of Landlord in such compliance shall be
paid by Tenant to Landlord upon demand with interest thereon at the Default
Rate.  Notwithstanding the foregoing, Tenant shall not be responsible for any
remedial measures required for a violation of Law relating to the condition of
the Premises as of the Commencement Date unless remedial measures are
specifically required in a written notice from a governmental authority or
unless such violation was caused by Tenant in its occupancy or ownership of the
Premises prior to the Commencement Date.

 

14.                               SURRENDER OF PREMISES.  Upon the expiration or
termination of this Lease, Tenant shall surrender to Landlord the Premises,
including all Alterations constructed by Tenant therein that Landlord has not
requested that Tenant remove in accordance with Section 15 below, with all
fixtures appurtenant thereto, (but not including furnishings, trade fixtures,
furniture, computers, telephone systems, machinery, equipment and other Personal
Property installed or placed on the Premises by Tenant) (collectively, “Tenant’s
Personal Property”) free and clear of any occupants or tenancies (including
subtenancies) and, subject to Section 13, in compliance with Laws (including,
without limitation, Environmental Laws) and all Encumbrances and in as good
condition and repair as existed as of the Commencement Date, reasonable wear and
tear excepted, and any new buildings, alterations, improvements, replacements or
additions constructed by Tenant and remaining at the Premises, in the same or
better condition as when completed, reasonable wear and tear excepted.  For the
avoidance of doubt, to the extent there is a bank vault in the Premises, Tenant
shall have no obligation to remove such vault on surrendering the Premises.  At
the end of the Term, all Alterations will belong to Landlord, unless they are
Tenant’s Personal Property.  Any of Tenant’s Personal Property installed or
placed on the Premises by Tenant or any subtenant or assignee of Tenant, if not
removed within thirty (30) days after termination or expiration of this Lease
shall be deemed abandoned and become the property of Landlord without any
payment or offset therefor if Landlord so elects, after five (5) business days
prior written notice to Tenant.  If Landlord shall not so elect, Landlord, after
five (5) business days prior written notice to Tenant, may remove such property
from the Premises and have it stored at Tenant’s risk and expense.  Tenant shall
repair and restore and save Landlord harmless from all damage to the Premises
caused by such removal by Landlord.

 

15.                               ALTERATIONS.

 

A.                                    Tenant shall not make any alterations,
additions or improvements to the Premises or any portion thereof (“Alterations”)
without first obtaining the prior written

 

24

--------------------------------------------------------------------------------


 

consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, that Landlord’s prior written consent
shall not be required, but prior written notice shall be delivered to Landlord
accompanied with full and complete drawings and plans prepared by a licensed
architect or engineer, if applicable, for any Alterations:  (i) that are not
structural exterior additions or structural exterior alterations to the
Premises; (ii) that will not change the essential nature of any Building as an
office building or bank branch or ancillary uses; (iii) that will not materially
and adversely affect the structural elements or roof of any Building; (iv) that
will not materially and adversely affect the proper functioning of a Building’s
systems on a permanent basis; and (v) that do not exceed the cost of Seven
Hundred Fifty Thousand Dollars ($750,000.00) on a per project basis.  For
purposes of this Subsection 15.A, any Alterations made to a drive-through lane,
drive-through canopy or related element on the Premises shall not be considered
structural in nature.  In seeking approval from Landlord of any Alterations, if
required, Tenant shall provide Landlord with (1) full and complete drawings and
plans for the proposed Alterations prepared by a licensed architect or engineer;
and (2) notice of whether the Alteration will involve or affect Hazardous
Materials in violation of Law.  Tenant shall not have the right to seek any
zoning changes or variances in connection with any Alterations without
Landlord’s approval, which approval may (I) not be unreasonably withheld,
conditioned or delayed if the zoning change or variance is in connection with
the use of the Premises as an office building or bank branch or ancillary use
and (II) be withheld in Landlord’s sole and absolute discretion if the zoning
change or variance is in connection with the use of the Premises for a use other
than as an office building or bank branch or ancillary use.  Tenant shall
procure all necessary governmental permits and approvals prior to commencing
construction of any Alteration.

 

B.                                    All Alterations shall be constructed by
Tenant, without expense to Landlord, in a good, first class, professional and
workmanlike manner so as not to void or make voidable any roof or other
warranties, employing materials of first class quality free of material defects,
and in compliance with all Law, all applicable Encumbrances and all regulations
and orders, rules and regulations of the Board of Fire Insurance Underwriters or
any other body exercising similar functions, and in compliance with the terms
and conditions of this Lease.

 

C.                                    Prior to the commencement of construction
of any Alteration requiring Landlord’s consent, Tenant shall deliver to Landlord
certificates evidencing the existence of (a) workmen’s compensation insurance
with coverage limits not less than statutory limits covering all persons
employed for such work; (b) a completed operations endorsement to the commercial
general liability insurance policy referred to Subsection 18.B.; (c) reasonable
comprehensive general liability and property damage insurance naming Landlord,
its designees and Tenant as additional insureds, with coverage of at least
$1,000,000 single-limit or such greater amount as may be reasonably requested by
Landlord; and (d) builders all risk insurance on a completed value basis (or its
equivalent) covering all physical

 

25

--------------------------------------------------------------------------------


 

loss, in an amount no less than the full replacement value of the Alterations in
question).

 

D.                                    Promptly upon the completion of
construction of any Alteration that is permanently affixed to the Premises,
Tenant shall deliver to Landlord one complete set of “as built” drawings thereof
(and if the Alterations involve any change to the footprint of the applicable
Building or the erection of a new building, an ALTA survey for the Property
certified to Landlord and any mortgagee of the Premises), proof of payment for
all labor and materials, and if and to the extent commercially obtainable,
copies of guarantees, if any, from all major contractors in favor of Landlord
and Tenant (jointly and separately) against defects and deficiencies in
materials and workmanship, and requiring the correction of the same upon demand
of Landlord and Tenant at the expense of such contractor.

 

E.                                     All Alterations, whether temporary or
permanent in character, made in or upon the Premises either by Landlord or
Tenant (other than Tenant’s Personal Property installed or placed on the
Premises by or on behalf of Tenant) shall be Landlord’s property, and will
remain with the Premises without compensation to Tenant.  Notwithstanding the
foregoing, in the case of any Alteration requiring Landlord’s prior written
approval, Landlord may condition such approval on Tenant’s agreement to remove
all or a portion of such Alteration at the end of the Term if, but only if, the
Alteration will not, in the reasonable estimation of Landlord, have one or more
of the causes and effects described in clauses (i) through (iv), inclusive, of
Subsection 15.A. above, provided that Landlord may not, in any event, require
the removal of any bank vault or safe deposit box installed by Tenant.  Upon any
termination of this Lease or Tenant’s right of possession of the Premises, all
Alterations on the Premises required by Landlord to be removed as aforesaid, or
any part or parts thereof so designated by Landlord at the time of Landlord’s
approval, shall be removed from the Premises and the Premises restored to the
same or better condition than existed immediately prior to the construction of
the Alteration, reasonable wear and tear excepted.

 

F.                                      During the Term, Tenant shall have the
exclusive right without first obtaining Landlord’s prior written consent, but
subject to compliance with all Laws and Encumbrances, to install, operate,
maintain, remove and/or relocate any and all automatic teller machines, teller
cash recycling machines and any other similar equipment or technology generally
used in the banking industry (“ATMs”), safe deposit boxes, overnight deposit
boxes, drive-up teller kiosks and any associated improvements in the Buildings
or on the Property, at Tenant’s sole discretion, but subject to the provisions
of Article 15.  The ATMs shall be deemed Tenant’s Personal Property hereunder
and remain the sole property of Tenant, and shall be removed by Tenant at the
expiration or earlier termination of this Lease, Tenant being solely responsible
for any repairs made necessary by such removal to bring the Premises to the same
or better condition as on the Commencement Date, reasonable wear and tear
excepted.  Notwithstanding anything to the contrary

 

26

--------------------------------------------------------------------------------


 

herein, Tenant shall have the right, but not the obligation, to remove any safe
deposit boxes, overnight deposit boxes, drive-up teller kiosks and any
associated improvements, on or prior to surrendering the Premises, provided
that, if Tenant elects to not so remove such property, they shall become
Landlord’s personal property on expiration or termination of this Lease and
further provided that, if Tenant removes such items, Tenant shall be solely
responsible for any repairs made necessary by such removal to bring the Premises
to the same or better condition as on the Commencement Date, reasonable wear and
tear excepted.

 

16.          ENTRY BY LANDLORD.  Subject to Section 17, except in emergency
situations, Landlord or Landlord’s Representatives shall have the right to
enter, from time to time, the Premises or any portion thereof during Normal
Working Hours (or at such other times as approved by Tenant, which approval
shall not be unreasonably withheld or delayed) to (i) inspect the Premises,
(ii) exercise its rights and/or obligations under this Lease, or (iii) show the
Premises to prospective purchasers, lenders or, during the last twenty-four (24)
months of the Term or any Renewal Term, to prospective tenants; and Tenant shall
not be entitled to any abatement or reduction of Base Rent by reason thereof,
nor shall such entry or action by Landlord constitute an actual or constructive
eviction or repossession, without Landlord’s express intention to do so as
expressed in writing.  No such entry shall be deemed an eviction of Tenant.  At
any time during which Landlord or Landlord’s Representatives are on the
Premises, they shall use commercially reasonable efforts to not interrupt or
interfere with Tenant’s use of the Premises and shall not cause any damage or
injury to persons or property on the Premises.

 

17.                               SECURITY.

 

A.                                    “Tenant Security Requirements” shall mean
that Tenant requires prior written notification of at least five (5) business
days prior to Landlord’s intent to enter the Premises pursuant to Section 16,
except in emergency situations.  At all times while on the Premises, Landlord’s
Representatives shall be prepared to provide proper identification.  All
parties, including, but not limited to, Landlord, prospective purchasers,
lenders or tenants, may, at Tenant’s election, be accompanied by an employee of
Tenant at all times while within the Premises and must also provide proper
identification at all times.  If Landlord intends to show the Premises to
prospective purchasers, lenders or tenants, Landlord shall additionally provide
Tenant the name of such prospective purchaser, lender or tenant, and, if such
prospective purchaser, lender or tenant is reasonably determined by Tenant to be
a competitor of Tenant, Tenant shall, at Tenant’s option, have at least three
(3) business days to make any arrangements to further secure the Premises prior
to the tour of the Premises with such prospective purchaser, lender or tenant.

 

B.                                    Notwithstanding anything herein to the
contrary, Landlord hereby acknowledges and agrees that Landlord and its agents,
employees, contractors and invitees shall only have the right to enter any
vaults or other areas designated or marked by Tenant as “Restricted”, “secure
areas” or otherwise with the prior written consent of Tenant, which consent may
be withheld in Tenant’s reasonable discretion, and

 

27

--------------------------------------------------------------------------------


 

if Tenant’s consent is granted, any such entry shall be made only with a
representative of Tenant being present (except that Tenant’s consent and
presence during entry shall not be required in the case of emergencies, in which
case reasonable advance notice, taking into account the type of emergency, shall
be required).  In no event shall Tenant be required to provide Landlord with
access to Tenant’s alarm code or keys or other independent means of entry to the
Premises or any portion thereof.

 

18.                               TENANT’S INSURANCE OBLIGATIONS.

 

A.                                    During the Term, Tenant shall provide and
maintain property insurance on the Buildings and other improvements on the
Property on an all-risk basis against physical loss or damage by fire and all
other risks and perils, including but not limited to, flood, earthquake, and
windstorm, in amounts no less than the full replacement cost, excluding
excavations, footings and foundations, and with a deductible no greater than
$25,000.  Such insurance shall be on terms (i) that are no less favorable than
insurance covering other similar properties owned or operated by Tenant;
(ii) that have an agreed amount endorsement or with no co-insurance provisions;
and (iii) with no exclusions for vandalism, malicious mischief, sprinkler
leakage or acts of hostile groups.  Boiler and Machinery Coverage shall be
procured either by endorsement to the property policy or under a separate
placement in an amount no less than 100% of the replacement cost or as otherwise
approved in writing by Landlord.  The property insurance shall (a) include an
interim payments (or partial payment) clause allowing for the insurer to advance
partial payments as mutually agreed between the insurer and Tenant; (b) cover
loss sustained when access to all or a portion of a Building is prevented due to
an insured peril at a location in the vicinity of the Premises; (c) cover loss
sustained due to the action of a public authority preventing access to a
Building provided such order is the direct result of physical damage of the type
insured against at a Building or within 1,000 feet of it; (d) insure loss caused
by damage or mechanical breakdown; (e) provide an ordinance or law extension;
(f) cover loss sustained due to the accidental interruption or failure of
supplies of electricity, gas, sewers, water or telecommunication up to the
terminal point of the utility supplier with the Premises; (g) name Landlord and
its lender(s) and other designees as loss payees and contain a lender loss payee
endorsement; and (h) contain an endorsement providing coverage for cleanup of
sudden and accidental pollution releases, with a sub-limit of at least
$100,000.  In addition to the foregoing coverages on the Buildings and other
improvements, Tenant shall maintain property insurance covering Tenant’s
machinery, equipment, furniture, fixtures, and all other Tenant’s Personal
Property at a limit of liability of not less than the full replacement cost. 
During the period of any restoration and repair of the Premises, Tenant shall
maintain an “all-risk” Builder’s Risk policy on a completed value basis for the
full replacement cost of the property being repaired and restored.

 

28

--------------------------------------------------------------------------------


 

B.                                    During the Term, Tenant shall also provide
and maintain the following insurance at the terms and in the limits specified
below:

 

(1)                                 Commercial General Liability Insurance
against claims for third party Bodily Injury, Personal/Advertising Injury,
Property Damage, and Products/Completed Operations Liability.  Such insurance
shall be written on an occurrence basis and such coverage shall include, but not
be limited to, assumed contractual liability for the performance by Tenant of
the indemnity agreements set forth in this Lease to which this insurance
applies, cross liability, and/or severability of interests.  Limits shall be no
less than $1 million per occurrence and $2 million general aggregate with no
retention or self insurance provision unless otherwise agreed to in writing in
advance by the Landlord.  Tenant shall cause Landlord and its lender or other
designees to be named as additional insureds under such insurance.

 

(2)                                 Workers Compensation and Employer’s
Liability Insurance insuring against and satisfying Tenant’s obligations and
liabilities under the workers compensation laws of the jurisdiction in which the
Premises are located, with Employers Liability minimum limits per insured of
$500,000 Bodily Injury each accident; $500,000 Bodily Injury by disease, each
employee; $500,000 Bodily Injury by disease policy limit.  Policies shall
include Voluntary Coverage.

 

(3)                                 Automobile Liability Insurance for liability
arising out of claims for bodily injury and property damage arising from owned
(if any), leased (if any), non-owned and hired vehicles used in the performance
of the business, with a combined single limit of $1 million per accident for
bodily injury and property damage and containing appropriate no-fault insurance
provisions wherever applicable.

 

(4)                                 Umbrella or Excess Liability Insurance
written on an occurrence basis and covering claims in excess of the underlying
insurance described in the foregoing subsections (1), (2) and (3) above, with a
$25 million minimum limit per occurrence.  Such insurance shall contain a
provision that it will drop down as primary and noncontributory insurance in the
event that the underlying insurance policy aggregate is exhausted.

 

(5)                                 As and to the extent Tenant engages in
(i) the sale of alcoholic beverages, liquor liability insurance, and/or (ii) the
sale or use of gasoline or other petroleum products, Tenant shall procure
pollution legal liability insurance covering each location with a retroactive
date corresponding to the first occupation by Tenant with a minimum limit of Ten
Million Dollars ($10,000,000) for each incident which coverage shall be primary
and non-contributory and should also include coverage for any underground
storage tanks located on the Property.

 

29

--------------------------------------------------------------------------------


 

C.                                    The required limits and coverages of all
insurance set forth in Subsections 18.A. and 18.B. above may be reasonably
adjusted by Landlord from time to time (but not more frequently than once every
five (5) years) in conformity with the then prevailing custom of insuring
liability in Comparable Buildings in the municipality in which the Premises is
located.

 

D.                                    In the event of a casualty or other loss
under any property insurance policy, Tenant shall pay to Landlord the lesser of
the amount of the deductible or the full amount of the loss in the case of a
loss in an amount less than the deductible, which payment shall be treated in
the same manner as insurance proceeds.  Tenant shall also cause all such
property policies to permit Tenant’s waiver of claims against Landlord under
Section 20 for matters covered thereby.  Tenant shall cause Landlord and its
lender holding a first lien against the Premises (if Landlord has notified
Tenant of the name and address of its lender) and any superior lessor or fee
owner to be named as loss payees and/or mortgagees, as their interests may
appear, under all property insurance policies and shall cause the coverage to
continue for Landlord’s benefit notwithstanding any act or omission on Tenant’s
part.  By this Section 18 Tenant intends that the risk of loss or damage to the
Premises and all property thereon, including Personal Property and Tenant’s
Personal Property described above, be borne by responsible property insurance
carriers and Tenant hereby agrees to look solely to, and to seek recovery only
from, its respective property insurance carriers, in the event of a loss of a
type described above to the extent that such coverage is agreed to be provided
hereunder.  For this purpose, any applicable deductible shall be treated as
though it were recoverable under such policies

 

E.                                     All insurance required to be maintained
by Tenant pursuant to this Section 18 must be maintained with insurers
authorized to do business in the jurisdiction in which the Premises are
located.  In the event that Tenant retains another insurer other than Travelers
Insurance Company or CNA Insurance Company, such entity shall be required to
have an A.M. Best Company Rating of at least A/VIII or Standard and Poor’s
Rating of at least A.  Tenant shall provide to Landlord, and at each renewal of
expiring policies, such certificates as may be reasonably required to establish
that the insurance coverage required by this Section 18 is in effect from time
to time and that the insurer(s) have agreed to give Landlord and its lenders at
least ten (10) days notice prior to any non renewal or cancellation of, or
material modification to, the required coverage.  Landlord and Tenant shall
cooperate with each other in the collection of any insurance proceeds which may
be payable in the event of any loss, including the execution and delivery of any
proof of loss or other actions required to effect recovery.  Tenant shall cause
all liability and property policies maintained by Tenant to be written as
primary policies, not contributing with and not supplemental or excess to any
coverage that Landlord or its lender may carry.

 

F.                                      Tenant may provide the insurance
required by virtue of the terms of this Lease by means of a combination of
primary and excess or umbrella coverage and by

 

30

--------------------------------------------------------------------------------


 

means of a policy or policies of blanket property insurance so long as (i) the
amount of the total insurance allocated to the Premises under the terms of the
blanket policy or policies furnishes protection equivalent to that of separate
policies in the amounts required by the terms of this Lease, and (ii) the
blanket policy or policies comply in all other respects with the other
requirements of this Lease.

 

G.                                    If Tenant fails to obtain the insurance
coverage, as set forth in this Section 18 and does not cure its failure within
five (5) days after written notice from Landlord, Landlord may, at its option,
obtain such insurance for Tenant, and Tenant shall, upon demand, pay, as
additional Rent, the cost thereof.

 

H.                                   All policies of insurance required to be
maintained pursuant to this Lease shall be endorsed so that if at any time
should they be not renewed, canceled, coverage be reduced (by any party
including the insured) which affects the interests of the Landlord or its
lender(s) such non-renewal cancellation or reduction shall not be effective as
to Landlord and its lender(s) for thirty (30) days, except for non-payment of
premium which shall be for ten (10) days after receipt by the Landlord of
written notice from such insurer of such cancellation or reduction.  In addition
to the foregoing, all policies of insurance required to be maintained pursuant
to this Lease shall contain terms in accordance with Tenant’s normal business
practice and reasonably acceptable to Landlord and shall (i) contain a
severability of interest and a cross-liability clause; (ii) name Landlord, its
lender, any ground lessor of the Property and other entities as additional
insureds or loss payees, as required by contract; and (iii) be endorsed to waive
any rights of subrogation against Landlord, its lenders, and their respective
officers, directors, employees, agents, partners, and assigns.  All policies of
insurance required to be maintained pursuant to this Lease (other than in
respect to automobile liability or workers compensation insurance) shall insure
the interests of Landlord and Tenant regardless of any breach or violation by
Tenant or any other party of warranties, declarations or conditions contained in
such policies, any action or inaction of Tenant or others.

 

I.                                        Prior to the Commencement Date and at
least ten (10) days prior to each policy anniversary, Tenant shall furnish the
Landlord with certificates of insurance or binders, in a form reasonably
acceptable to Landlord evidencing all of the insurance required by the
provisions of this Lease for the benefit of Landlord and required to be in force
by the provisions of this Lease.  Such certificates of insurance/binders shall
be executed by each insurer in the case of the property policies, and in the
case of liability policies, by each insurer or by an authorized representative
of each insurer where it is not practical for such insurer to execute the
certificate itself.  Such certificates of insurance/binders shall identify
underwriters, the type of insurance, the insurance limits and deductibles and
the policy term and shall specifically list the special provisions enumerated
for such insurance required by this Lease and shall be substantially in the form
attached hereto as Exhibit “D” and made a part hereof.  Upon the occurrence and
during

 

31

--------------------------------------------------------------------------------


 

the continuation of an Event of Default by Tenant, Landlord may request, and
Tenant shall furnish, certified copies of all insurance policies required to be
carried by Tenant pursuant to this Lease.

 

J.                                        The parties acknowledge that as of the
Commencement Date Tenant and Landlord have obtained a Real Estate Environmental
Liability insurance policy issued by Steadfast Insurance Company (Zurich) dated
[     ], 2016 as policy number [     ] (the “Environmental Policy”), naming
Landlord and Tenant (and other parties) as insured parties.  Upon the written
request of the other party, Landlord and Tenant shall cooperate in good faith in
submitting, pursuing and appealing any claims under the Environmental Policy and
any responses from the insurer thereto, provided that the responding party shall
not be required to incur out-of-pocket costs in connection with such
cooperation.  Upon Tenant’s written request, Landlord shall provide Tenant a
copy of the Environmental Policy and associated insurance certificate.  In the
event Landlord reasonably believes that (i) it has a claim against Tenant
pursuant to Subsection 33.E., and (ii) the subject matter of that claim is
insured under the Environmental Policy hereof, prior to making a claim against
Tenant under Subsection 33.E. Landlord shall make a claim under the
Environmental Policy.  If (i) Landlord reasonably believes the Environmental
Policy does not cover the claim (or is less than the deductible or more than the
cap), (ii) the Environmental Policy is no longer in existence or is not
available to Landlord, or (iii) the insurance company denies all or part of such
claim for any reason or no reason, Landlord may make a claim against Tenant
under Subsection 33.E. hereof. For the avoidance of doubt, the presence or
absence of the Environmental Policy or the acceptance or denial of a claim made
pursuant to the Environmental Policy for any reason whatsoever does not affect
the rights and obligations of the Landlord and Tenant hereunder, including,
without limitation Tenant’s rights and Landlord’s obligations under Subsection
33.E.  Neither party hereto may amend, modify, terminate or adversely affect the
Environmental Policy without the prior written consent of the other party
hereto, provided that, for the avoidance of doubt, Landlord and Tenant agree
that a party making a claim on the Environmental Policy or otherwise exercising
its rights thereunder shall not be deemed to amend, modify, terminate or
adversely affect the Environmental Policy for purposes of this Lease.

 

19.          OFAC.

 

A.                                    Tenant has taken all reasonable measures,
in accordance with all applicable Anti-Money Laundering Laws, with respect to
each holder of a direct or indirect ownership interest in the Tenant, to assure
that funds invested by such holders in the Tenant are derived from legal
sources; provided, however, none of the foregoing shall apply to any person to
the extent that such person’s interest in Tenant is in or through an entity,
whose stock or shares are listed and traded on any recognized stock exchange
located in the United States (a “U.S. Publicly-Traded Entity”).

 

32

--------------------------------------------------------------------------------


 

B.                                    Tenant hereby represents and warrants that
neither Tenant, nor, to the actual knowledge of Tenant, any persons or entities
holding any legal or beneficial ownership interest (direct or indirect)
whatsoever in Tenant (1) has been designated by the President of the United
States or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5,
the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or named
on the following list that is published by OFAC:  “List of Specially Designated
Nationals and Blocked Persons” (collectively, “Prohibited Persons”), (2) is
under investigation by any governmental authority for, or has been charged with,
or convicted of, any violation of any Anti-Money Laundering Laws, or drug
trafficking, terrorist-related activities or other money laundering predicated
crimes or a violation of the BSA, (3) has been assessed civil penalties under
these or related laws, or (4) has had any of its funds seized or forfeited in an
action under these or related laws; provided, however, none of the foregoing
shall apply to any person to the extent that such person’s interest is in or
through a U.S. Publicly-Traded Entity.  If the foregoing representations are
untrue at any time during the Term and Landlord suffers actual damages as a
result thereof, an Event of Default by Tenant will be deemed to have occurred,
without the necessity of notice to Tenant.

 

C.                                    Tenant has taken reasonable steps,
consistent with industry practice for comparable organizations and in any event
as required by law, to ensure that the Tenant is and shall be in compliance with
all (1) Anti-Money Laundering Laws and (2) OFAC Laws and Regulations.  Tenant
will not during the Term knowingly engage in any transactions or dealings, or
knowingly be otherwise associated, with any Prohibited Persons in connection
with the use or occupancy of the Premises.  A breach of the representations
contained in this Section 19 by Tenant as a result of which Landlord suffers
actual damages shall constitute a material breach of this Lease and shall
entitle Landlord to any and all remedies available hereunder, or at law or in
equity.

 

D.                                    All references to “the actual knowledge of
Tenant”, “Tenant’s actual knowledge” or words of similar import shall mean and
refer to only the actual knowledge, without any duty of investigation or
inquiry, of the Chief Financial Officer of Tenant.

 

20.          WAIVER OF SUBROGATION.  Notwithstanding anything to the contrary
set forth in this Lease, to the fullest extent permitted by Law, neither
Landlord nor Tenant shall be liable (by way of subrogation or otherwise) to the
other party (or to any insurance company insuring the other party) for any loss
or damage to the property of the releasing party to the extent the loss or
damage is covered by property insurance carried or required by this Lease to be
carried by the releasing party EVEN THOUGH SUCH LOSS MIGHT HAVE BEEN OCCASIONED
BY THE NEGLIGENCE OR WILLFUL ACTS OR OMISSIONS OF THE LANDLORD OR TENANT OR
THEIR RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES.  Landlord and
Tenant shall give each insurance company

 

33

--------------------------------------------------------------------------------


 

which issues policies of insurance, with respect to the items covered by this
waiver, written notice of the terms of this mutual waiver, and shall have such
insurance policies properly endorsed, if necessary, to prevent the invalidation
of any of the coverage provided by such insurance policies by reason of such
mutual waiver.  For the purpose of the foregoing waiver, the amount of any
deductible or self-insured retention applicable to any loss or damage shall be
deemed covered by, and recoverable by the insured under the insurance policy to
which such deductible or self-insured retention relates.  Each party shall pay
any additional expense, if any, for obtaining such waiver.

 

21.          FIRE OR OTHER CASUALTY.

 

A.                                    All proceeds (except business interruption
insurance proceeds not allocated to Rent expenses) payable by reason of any
property loss, damage, or destruction of or to the Premises by fire or other
casualty, or any portion thereof, under any property policy of insurance
required to be carried hereunder, shall be paid to Landlord Mortgagee if
required under any Landlord Mortgage, if any (or if none, to Landlord), to be
held in trust for purpose of restoration of the Premises and made available to
Tenant upon request and in accordance with Landlord Mortgagee’s customary
procedures, or if there is no Landlord Mortgagee, by Landlord, pursuant to the
procedures set forth in this Section 21 for the reasonable costs of
preservation, stabilization, emergency restoration business interruption (other
than any amount allocated to Rent expenses), reconstruction and repair, as the
case may be, of any damage to or destruction of the Premises, or any portion
thereof; provided, however, that the portion of such proceeds that are
attributable to Tenant’s obligation to pay Rent shall be applied against Rent
due by Tenant hereunder.  If such proceeds are not made available to Tenant
despite Tenant’s compliance with such customary procedures, Tenant shall have no
obligation to restore the Premises.  All proceeds paid to Tenant shall be used
first for the repair of any damage to the Premises (other than such payment of
Rent).  Any excess proceeds of insurance remaining after the completion of the
restoration or reconstruction of the Premises to substantially the same
condition as existed immediately before the damage or destruction and with
materials and workmanship of like kind and quality and to Landlord’s reasonable
satisfaction, and in accordance with the general terms and conditions of
Exhibit “F” attached hereto, as applicable (collectively, “Restoration
Standards”), shall be provided to Tenant.  All salvage resulting from any risk
covered by insurance for damage or loss to the Premises shall belong to Tenant. 
Tenant shall have the right to prosecute and settle insurance claims, provided
that Tenant shall consult with and involve Landlord in the process of adjusting
any insurance claims under this Section 21.

 

B.                                    Subject to the customary provisions of any
Landlord Mortgage, and subject to the terms of this Section 21, Landlord
Mortgagee or Landlord shall make available to Tenant the insurance proceeds (net
of all reasonable administrative and collection costs, including reasonable
attorneys’ fees) paid to Landlord for such repair and rebuilding of the Premises
as it progresses (other than business interruption

 

34

--------------------------------------------------------------------------------


 

proceeds to be applied to Rent as aforesaid).  Payments shall be made against
certification of the architect responsible for the supervision of the repairs
and rebuilding that the work had been performed substantially in conformance
with the approved plans and specifications therefor and the value of the work in
place is equal to not less than one hundred ten percent (110%) of the aggregate
amount advanced by Landlord for the payment of such work.  Prior to commencing
the repairing and rebuilding, Tenant shall deliver to Landlord for Landlord’s
approval a schedule setting forth the estimated monthly draws for such work. 
Subject to the provisions of any applicable Landlord Mortgage, Landlord shall
contribute to such payments, out of the insurance proceeds being held in trust
by Landlord, an amount equal to the proportion that the total net amount so held
by Landlord bears to the total estimated cost of repairing and rebuilding,
multiplied by the payment by Tenant on account of such work.  Landlord may,
however, withhold ten percent (10%) from each payment until the work has been
completed and unconditional lien releases and/or other proof has been furnished
to Landlord that no lien or liability has attached, or will attach, to the
applicable Building or the Property or to Landlord in connection with repairing,
reconstructing and rebuilding.

 

C.                                    If the Premises is damaged by fire or
other casualty, whether or not from a risk covered by insurance, Tenant shall
give Landlord prompt written notice thereof, and within thirty (30) days after
the occurrence of the casualty, Tenant shall provide Landlord with a notice
detailing Tenant’s good faith estimate, based on consultations with and
supported by reports and recommendations of qualified architects and
contractors, of the length of time (the “Estimated Repair Period”) that it will
take following commencement of construction to complete the reconstruction,
restoration and repair of the Premises, using customary construction techniques
and assuming normal working conditions and work schedules, to reconstruct,
restore or repair the Premises in accordance with the terms of this Section 21
and the Restoration Standards.  If a fire or other casualty causes (i) a total
destruction of the Buildings or a destruction of same such that the Premises,
and the Estimated Repair Period exceeds twelve (12) months (“Total
Destruction”), or (ii) a partial destruction of the Premises which occurs during
the last twelve (12) months of the Initial Term or any exercised Renewal Term
(“12-Month Destruction”), then in either such event, Tenant may elect not to
restore the Premises and terminate this Lease by the delivery of written notice
thereof to Landlord (the “Termination Notice”) no later than forty-five (45)
days after the date of the casualty and upon such termination neither party
shall have any obligation to the other under this Lease.  If Tenant elects to
terminate this Lease pursuant to this Subsection 21.C., an amount (“Casualty
Proceeds”) shall be paid by Tenant to Landlord or Landlord’s Mortgagee, if
applicable, that is equal to all insurance proceeds attributable such damage or
destruction.  Rent shall continue unabated until the date of termination. 
Tenant waives any statutory rights of termination which may arise by reason of
any damage or destruction of the Premises but such waiver shall not affect any
contractual rights granted to Tenant under this Section 21.

 

35

--------------------------------------------------------------------------------


 

D.                                    In the event of a fire or other casualty
and this Lease is not terminated under and in accordance with Subsection 21.C.
above, Tenant shall, at its expense regardless of the amount of any such damage
or destruction and whether or not the Casualty Proceeds, if any, shall be
sufficient for the purpose, cause the Premises to be repaired, restored and
replaced in accordance with all Law, this Section 21 and the Restoration
Standards, as expeditiously as practicable using reasonable diligence to a
condition as nearly as practicable to that which existed immediately prior to
occurrence of the fire or other casualty and otherwise in a good workmanlike
manner, using new materials of like quality.

 

E.                                     No damage or destruction of the Premises
as a result of fire or any other hazard, risk or casualty whatsoever shall
relieve Tenant from Tenant’s liability to pay the full Rent payable under this
Lease, except as otherwise expressly provided in this Section 21.

 

F.                                      The provisions of this Lease, including
this Section 21, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, and any Law with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereinafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises.

 

22.          CONDEMNATION.

 

A.                                    Tenant and Landlord shall promptly give
the other written notice upon knowledge of the actual or threatened commencement
of any condemnation or eminent domain proceeding or other governmental taking
affecting the Premises, and, to the extent not otherwise received, shall deliver
to the other copies of any and all papers served in connection therewith. 
Subject to the remainder of this Section 22, if during the Term all or any part
of the Premises shall be taken for any public or any quasi-public use under any
statute or by right of eminent domain or by private purchase in lieu thereof,
all compensation awarded or paid as a result thereof shall belong to and be the
property of Landlord without any participation by Tenant and without any
deduction therefrom for any estate hereby vested in or owned by Tenant and
Tenant hereby irrevocably assigns to Landlord any award or payment to which
Tenant may be or become entitled by reason of any taking of the Premises or any
part thereof, subject to the other provisions of this Section 22.  Landlord
shall have the exclusive power to collect, receive and retain any such award
proceeds and to make any compromise or settlement in connection with such award,
subject to Landlord’s making available any award for Tenant’s restoration
obligations hereunder.  Nothing herein shall be deemed to preclude Tenant from
prosecuting any claim directly against the condemning authority in such
condemnation proceeding for loss of business or depreciation to, damage to or
cost of removal of, or for value of, stock, trade fixtures, furniture,
machinery, equipment and other personal property belonging to Tenant, provided
that no such

 

36

--------------------------------------------------------------------------------


 

claim shall diminish or otherwise adversely affect Landlord’s award.  Tenant
agrees to execute any and all further documents that may be required in order to
facilitate collection by Landlord of any and all awards.  Tenant, in cooperation
with Landlord, shall have the right to participate in any condemnation
proceedings for the purpose of protecting Tenant’s interest hereunder.

 

B.                                    If during the Term all or substantially
all of the Premises shall be taken for any public or any quasi-public use under
any statute or by right of eminent domain or by private purchase in lieu thereof
the entire Premises or any substantial portion of the Premises which is
sufficient to render the remaining portion of the Premises thereof unsuitable to
be operated on a commercially practicable basis as it was immediately prior to
such taking, taking into account, among other relevant factors, the amount of
square footage and estimated revenue affected by such taking, then Tenant shall,
not later than thirty (30) days after any such taking, give notice to Landlord
of its intention to terminate this Lease on any business day specified in such
notice which occurs not less than sixty (60) nor more than one hundred eighty
(180) days after such taking.  In such event, this Lease shall terminate on the
date set forth in the notice provided by Tenant and upon such termination
neither party shall have any obligation to the other under this Lease.  Without
limiting the foregoing, a taking of substantially all of the Premises under this
Subsection 22.B. shall be deemed to have occurred if (i) fifty percent (50%) or
more of the square footage of the Premises shall have been subject to a taking,
or (ii) there shall have been a loss of access, ingress or egress, parking
capacity or any other appurtenance necessary for the operation of the Premises
substantially in the manner in which it had previously been operated and there
is no reasonably equivalent replacement therefor.

 

C.                                    If during the Term all or any part of the
Premises shall be taken for any public or any quasi-public use under any statute
or by right of eminent domain or by private purchase in lieu thereof and if the
Lease is not terminated pursuant to Subsection 22.B, as expressly provided in
Subsection 22.B., then this Lease shall continue in full effect without
abatement or reduction of Rent or other sums payable by Tenant under this Lease
(except to the limited extent provided below), notwithstanding such taking or
private purchase.  Tenant shall, promptly after any such taking and at its
expense (regardless of whether any awards are available as a result of such
taking), repair any damage caused by any such taking in accordance with this
Section 22 and the Restoration Standards and so that, after the completion of
such repair, the Premises shall be, as nearly as possible, in a condition as
good as the condition thereof immediately prior to such taking, except for
ordinary wear and tear.  In the event of any such lesser taking as described in
this Subsection 22.C., all of the net award collected by Landlord pursuant to
Subsection 22.A. shall be held by Landlord or Landlord’s Mortgagee and applied
and paid over toward the cost of repair of damage due to such taking against
certificates of Tenant, signed by an authorized officer of Tenant, delivered to
Landlord from time to time as such repair progresses or is completed, each such
certificate describing such repair for which Tenant is requesting payment,

 

37

--------------------------------------------------------------------------------


 

the cost incurred by Tenant in connection therewith and stating that Tenant has
not theretofore received payment for such repair.  If such proceeds are not made
available to Tenant, Tenant shall have no obligation to make such repair.  If
the cost of repairs shall exceed the net award collected by Landlord, Tenant
shall pay the deficiency.  Any balance remaining in the hands of Landlord after
payment of such costs of demolition, repair and restoration shall be split by
Landlord and Tenant such that Tenant shall retain an amount equal to such
balance multiplied by a fraction, where the numerator is the number of years
remaining in the Term divided by the number of years of the Term and the
Landlord shall retain the remainder of such balance, provided that if Tenant
subsequently exercises a Termination Right, if applicable, the excess proceeds
shall be recalculated as if the Term ended on the effective date of the
termination of this Lease, and Tenant shall, on such date, pay to Landlord any
resulting overpayment.

 

D.                                    If the use or occupancy of the Premises or
any portion thereof shall be temporarily requisitioned by any governmental
authority, civil or military, then this Lease shall continue in full effect
notwithstanding such requisition, without abatement or reduction of Rent or
other sums payable by Tenant hereunder, and Tenant shall be entitled to receive
the entire net award payable by reason of such temporary requisition.

 

23.          INDEMNIFICATION.

 

A.                                    Notwithstanding the existence of any
insurance required to be provided hereunder (but not in duplication thereof),
and without regard to the policy limits of any such insurance, and in addition
to and not in limitation of any other indemnity provided in this Lease, and
subject to the provisions of Subsection 23.C., Tenant shall protect, indemnify,
defend and hold all Indemnified Parties harmless from and against any and all
liabilities, obligations, claims, damages, penalties, causes of action, losses,
costs, fees and expenses, including without limitation reasonable counsel fees
and court costs, to the maximum extent permitted by Law, imposed upon, asserted
against, suffered or incurred by any Indemnified Party directly or indirectly by
reason of any claim, suit or judgment obtained or brought by or on behalf of any
person or persons against any Indemnified Party, for damage, loss or expense due
to, but not limited to, bodily injury or property damage sustained by such
person or persons, which arise out of, are occasioned by, or are in any way
attributable to the following events occurring during the Term:  (i) Tenant’s
use and occupancy of the Premises; (ii) the conduct of Tenant’s business;
(iii) any activity, work or thing done or permitted by Tenant in or about the
Premises, (iv) the condition of the Premises during the Term if and to the
extent the obligation of Tenant under this Lease; (v) any breach or default in
the performance of any obligation to be performed by Tenant beyond the
expiration of any applicable notice and cure periods under the terms of this
Lease or arising from any act, neglect, fault or omission of Tenant or Tenant’s
Representatives; or (vi) any accident, injury to or death of any person or
damage to any property howsoever caused in or on the Premises during the Term,
except to the extent that any of

 

38

--------------------------------------------------------------------------------


 

such claims, actions, demands, judgments, damages, liabilities or expenses arise
from or are caused by the gross negligence or willful misconduct of Landlord or
Landlord’s Representatives.  Tenant, at its expense, shall contest, resist and
defend any such claim, action or proceeding asserted or instituted against any
Indemnified Party (“Landlord Claim”).  If at any time an Indemnified Party shall
have received written notice of or shall otherwise be aware of any Landlord
Claim which is subject to indemnity under this Subsection 23.A., such
Indemnified Party shall give reasonably prompt written notice of such Landlord
Claim to Tenant; provided, that, except to the extent Tenant is prejudiced in
its defense of such Landlord Claim, (I) such Indemnified Party shall have no
liability for a failure to give notice of any Landlord Claim and (II) the
failure of such Indemnified Party to give such a notice to Tenant shall not
limit the rights of such Indemnified Party or the obligations of Tenant with
respect to such Landlord Claim.  Tenant shall have the right to control the
defense or settlement of any Landlord Claim, provided, that (1) if the
compromise or settlement of any such Landlord Claim shall not result in the
complete release of such Indemnified Party from the Landlord Claim so
compromised or settled, the compromise or settlement shall require the prior
written approval of such Indemnified Party, not to be unreasonably withheld,
conditioned or delayed and (2) no such compromise or settlement shall include
any admission of wrongdoing on the part of such Indemnified Party, provided,
further, that an Indemnified Party shall have the right, but not the obligation
at its election and sole cost and expense, to participate fully in the defense
of any Landlord Claim with counsel of its choice.  Without limiting the
foregoing and notwithstanding any provision to the contrary in this Lease, no
Indemnified Party shall voluntarily agree to accept or incur liability for any
Landlord Claim, or waive, toll or extend any applicable limitations period with
respect to any Landlord Claim.  Tenant’s liability under this Section 23 shall
survive the expiration or earlier termination of this Lease.

 

B.                                    Landlord shall indemnify, defend and hold
Tenant and Tenant’s Representatives harmless from and against any and all
liabilities, obligations, claims, damages, penalties, causes of action, losses,
costs, fees and expenses, including without limitation reasonable counsel fees
and court costs, to the maximum extent permitted by Law, imposed upon asserted
against, suffered or incurred by any of them directly or indirectly by reason of
any claim, suit or judgment obtained or brought by or on behalf of any person or
persons against Tenant or Tenant’s Representatives, for damage, loss or expense
due to, but not limited to bodily injury or property damage sustained by such
person or persons, which arise out of, are occasioned by, or are in any way
attributable to any breach or default in the performance of any obligation to be
performed by Landlord beyond the expiration of any applicable notice and cure
periods under the terms of this Lease, except to the extent any such claims,
actions, demands, judgments, damages, liabilities or expenses arise from or are
caused by or the gross negligence or willful misconduct of Tenant or Tenant’s
Representatives.  Landlord, at its expense, shall contest, resist and defend any
such claim, action or proceeding asserted or instituted against Tenant or any of
Tenant’s Representatives (“Tenant Claim”).

 

39

--------------------------------------------------------------------------------


 

If at any time Tenant or any of Tenant’s Representatives shall have received
written notice of or shall otherwise be aware of any Tenant Claim which is
subject to indemnity under this Subsection 23.B., such party shall give
reasonably prompt written notice of such Tenant Claim to Landlord; provided,
that, except to the extent Landlord is prejudiced in its defense of such Tenant
Claim, (i) such party shall have no liability for a failure to give notice of
any Tenant Claim and (ii) the failure of such party to give such a notice to
Landlord shall not limit the rights of such party or the obligations of Landlord
with respect to such Tenant Claim.  Landlord shall have the right to control the
defense or settlement of any Tenant Claim, provided, that (1) if the compromise
or settlement of any such Tenant Claim shall not result in the complete release
of such indemnified party from the Tenant Claim so compromised or settled, the
compromise or settlement shall require the prior written approval of such
indemnified party, not to be unreasonably withheld, conditioned or delayed and
(2) no such compromise or settlement shall include any admission of wrongdoing
on the part of such indemnified party, provided, further, that such indemnified
party shall have the right, but not the obligation at its election and sole cost
and expense, to participate fully in the defense of any Tenant Claim with
counsel of its choice.  Without limiting the foregoing and notwithstanding any
provision to the contrary in this Lease, neither Tenant nor any of Tenant’s
Representatives shall voluntarily agree to accept or incur liability for any
Tenant Claim, or waive, toll or extend any applicable limitations period with
respect to any Tenant Claim.  Landlord’s liability under this Section 23 shall
survive the expiration or earlier termination of this Lease.

 

C.                                    Except to the extent prohibited by Law,
caused by the negligence or willful misconduct of Landlord or the Indemnified
Parties or subject to indemnification by Landlord under this Lease, Tenant
hereby expressly releases Landlord, and Landlord Mortgagee and all Indemnified
Parties from, and waives all claims for, damage or injury to person, theft, loss
of use of or damage to property and loss of business sustained by Tenant and
resulting from the Premises, including any Buildings, Property, Personal
Property or Tenant’s Personal Property or any part thereof or any equipment
therein or appurtenances thereto becoming in disrepair, or resulting from any
damage, accident or event in or about the Premises.  Without limiting the
generality of the foregoing, this Subsection 23.C. shall apply particularly, but
not exclusively, to:  flooding, damage caused by Building equipment and
apparatuses, water, snow, frost, steam, excessive heat or cold, broken glass,
sewage, gas, odors, excessive noise or vibration, death, loss, conversion,
theft, robbery, or the bursting or leaking of pipes, plumbing fixtures or
sprinkler devices.

 

24.          ASSIGNMENT AND SUBLETTING.

 

A.                                    Tenant shall have the right, without
Landlord consent and without release of Tenant’s liability hereunder, to assign
or otherwise transfer this Lease, voluntarily or involuntarily, by operation of
law or otherwise, or sublet the whole or any part

 

40

--------------------------------------------------------------------------------


 

of the Premises (collectively, “Transfer”) to any third party, including, but
not limited to, an Affiliate of Tenant, provided that the use of the Premises by
the proposed subtenant/assignee (i) will not violate or create any potential
violation of any Law; (ii) will not violate any Permitted Encumbrances, provided
that Landlord shall not be permitted to place or cause or permit to be placed on
the Premises any Encumbrance that would adversely affect Tenant’s use or
occupancy of the Premises or a portion thereof or Tenant’s ability to effectuate
a Transfer; and (iii) will be consistent with the uses, including the
Alternative Uses, described in Subsection 4.A.  Tenant shall give prompt written
notice to Landlord of any such Transfer.  In no event shall any Transfer of this
Lease be subject to a profit sharing arrangement with Landlord or allow Landlord
to recapture the Premises or any portion thereof.

 

B.                                    Notwithstanding the foregoing, Tenant may
Transfer all of its rights and obligations under this Lease, and terminate, and
relieve itself of, all liability hereunder, to any bank, financial institution,
corporation, partnership, limited liability company or other legal entity that
(i) acquires all or substantially all of the assets or voting stock of Tenant,
(ii) is the surviving entity of a merger, share exchange or other combination
with Tenant, or (iii) results from a consolidation, reorganization or
recapitalization of Tenant with some other solvent corporation, partnership or
other legal entity; provided that in each case the successor tenant or successor
Tenant Party (if not the named Tenant herein, the Affiliate) assumes all of such
Tenant’s obligations under this Lease; and provided further that:

 

(1)                                 either:

 

(a)                                 immediately prior to the consummation of the
transaction described in Subsections 24.B(i), (ii) or (iii), the counterparty to
Tenant in such transaction has either (I) an investment grade issuer credit
rating (currently designated as BBB-/Baa3 or higher, but subject to change) from
a nationally recognized statistical rating organization that is then registered
as such with the United States Securities and Exchange Commission (“NRSRO”) or
(II) an issuer credit rating that is not less favorable than Tenant’s issuer
credit rating immediately prior to the consummation of such transaction; or

 

(b)                                 (I) the successor tenant or surviving entity
in the transaction described in Subsections 24.B(i), (ii) or (iii) has total
consolidated stockholders’ equity immediately following the consummation of such
transaction greater than or equal to the total consolidated stockholders’ equity
of the original named Tenant as of the date of this Lease AND (II) immediately
prior to the consummation of the transaction described in Subsections 24.B(i),
(ii) or (iii), the counterparty to Tenant in such transaction has an Acceptable
Tier 1 Common Equity Capital to Total Risk-Weighted Assets Ratio;

 

41

--------------------------------------------------------------------------------


 

(2)                                 Tenant has received all necessary approvals
from the applicable governmental entities, if any, for the transaction causing
the Transfer to occur; and

 

(3)                                 the successor tenant or surviving entity
(i) will not violate or create any potential violation of any Law in its use of
the Premises; (ii) will not violate any Permitted Encumbrances, provided that
Landlord shall not be permitted to place or cause or permit to be placed on the
Premises any Encumbrance that would materially, adversely affect Tenant’s use or
occupancy of the Premises or a portion thereof or Tenant’s ability to effectuate
a Transfer; and (iii) will use the Premises consistently with the uses,
including the Alternative Uses, described in Subsection 4.A.

 

C.                                    Except as set forth in Subsection 24.B.,
any Transfer that relieves Tenant of any liability shall require the consent of
Landlord.

 

D.                                    Any Transfer requiring Landlord’s consent
shall not relieve Tenant, or any person claiming by, through or under Tenant, of
the obligation to obtain the consent of Landlord, pursuant to this Section 24,
to any further Transfer.  In the event of a sublease, if there exists an Event
of Default by Tenant, Landlord may collect rent from the subtenant without
waiving any rights under this Lease while such Event of Default by Tenant is
continuing.  Any rent Landlord may collect from any such subtenant will be first
applied to the Rent due and payable under this Lease and any other amounts then
due and payable and then applied to the Rent as it becomes due and payable under
this Lease.  So long as Tenant is not in default under this Lease beyond
applicable notice and cure periods, any rent collected by Landlord from such
subtenant which exceeds the amounts which are due and payable by Tenant to
Landlord will be delivered to Tenant.  The collection of the Rent and any other
sums due and payable under this Lease, from a person other than Tenant shall not
be a waiver of any of Landlord’s rights under this Subsection 24.D., an
acceptance of assignee or subtenant as Tenant, or a release of Tenant from the
performance of Tenant’s obligations under this Lease.

 

E.                                     No Transfer shall impose any additional
obligations on Landlord under this Lease.  Tenant shall reimburse Landlord for
Landlord’s reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in conjunction with the processing and documentation of any Transfer
requiring Landlord’s consent that is actually consummated.

 

25.          LIENS.  Tenant will not, directly or indirectly, create or permit
to be created or to remain, and will promptly discharge, at its expense, any
mechanic’s, supplier’s or vendor’s lien, encumbrance or charge on the Premises
or any part hereof.  The existence of any mechanic’s, supplier’s or vendor’s
lien, or any right in respect thereof, shall not constitute a violation of this
Section 25 if payment is not yet due upon the contract or for the goods or
services in respect of which any such lien has arisen or, if Tenant is
protesting or challenging such lien in good faith and has, within thirty (30)
days after Tenant receives actual notice of such lien, bonded over such

 

42

--------------------------------------------------------------------------------


 

lien.  Nothing contained in this Lease shall be construed as constituting the
consent or request of Landlord, expressed or implied, of any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Premises or any part
thereof, and any such contractor, subcontractor, laborer, materialman or vendor
shall look solely to Tenant and Tenant’s interest in the Premises to secure the
payment of any bills for any labor, services, or materials furnished.  Notice is
hereby given that Landlord will not be liable for any labor, services or
materials furnished or to be furnished to Tenant, or to anyone holding the
Premises or any part through or under Tenant, and that no mechanic’s or other
liens for any such labor, services or materials shall attach to or affect the
interest of Landlord in and to the Premises.  If Tenant has not removed any such
lien or other encumbrance described above within thirty (30) days after written
notice thereof to Tenant, Landlord may, but shall not be obligated to, pay the
amount of such lien or other encumbrance or discharge the same by deposit, and
the amount so paid or deposited shall constitute and be collectible with
interest at the Default Rate.  Landlord hereby consents to the granting of a
lien or security interest on the fixtures, furnishings, trade fixtures,
furniture, computers, telephone systems, machinery, equipment and other of
Tenant’s Personal Property installed or placed on the Premises by Tenant in
connection with any credit facility that Tenant has or may have during the Term
hereof, and Tenant shall give Landlord written notice of any such lien.

 

26.          TENANT’S DEFAULT.  The following events shall be deemed to be
“Events of Default by Tenant” under this Lease:  (i) failure to pay Rent or any
other monetary obligation as and when due, and such failure continues for five
(5) business days after Tenant’s receipt of Landlord’s written notice thereof,
provided that Landlord is required to give notice of such failure only twice in
any consecutive 12-month period and Landlord is not required to give Tenant
notice of default for the third and subsequent Rent and other payment defaults
during any consecutive 12-month period so that for those defaults, an Event of
Default occurs if Tenant fails to pay any Rent when due and the failure
continues for a period of five (5) business days; (ii) abandonment of the
Premises or any portion thereof with nonpayment of Base Rent; (iii) Tenant
becomes insolvent, makes an assignment for the benefit of creditors, or
institutes a proceeding under state or federal bankruptcy laws (or successor
laws) or Tenant shall be adjudged bankrupt or insolvent in proceedings filed
against Tenant; (iv) a writ of attachment or execution is levied on this Lease,
or a receiver is appointed with authority to take possession of the Premises,
which attachment, execution or receiver is not removed within thirty (30) days
of filing or appointment of a receiver; (v) Tenant shall be liquidated or
dissolved; (vi) Tenant shall violate Section 25 hereof; (vii) the estate or
interest of Tenant in the Premises or any part thereof shall be levied upon or
attached in any proceeding relating to more than Two Hundred Fifty Thousand
Dollars ($250,000), and the same shall not be vacated, discharged or stayed
pending appeal (or bonded or otherwise similarly secured payment) within the
earlier of sixty (60) days after commencement thereof or thirty (30) days after
receipt by Tenant of notice thereof from Landlord or any earlier period provided
by law for obtaining any stay pending appeal or to prevent foreclosure or sale;
provided, however, that such notice shall be in lieu of and not in addition to
any notice required under applicable law; (viii) Tenant fails to maintain any
insurance required by this Lease and the same is not cured within ten (10) days
after Notice from Landlord; (ix) failure by Tenant to perform any other
covenant, agreement or undertaking of the Tenant contained in this Lease if the
failure to perform is not cured within thirty (30) days after Tenant’s

 

43

--------------------------------------------------------------------------------


 

receipt of Landlord’s written notice thereof; provided, however, if the breach
cannot reasonably be cured within thirty (30) days, Tenant shall not be in
default if Tenant commences to cure the breach within thirty (30) days of
receipt of Landlord’s written notice and diligently and in good faith continues
to prosecute the cure of said breach to completion within a commercially
reasonable period of time; and (x) an event of default beyond all applicable
notice and cure periods by Tenant under subsection 26(i) through subsection
26(viii) of an absolute lease agreement by and between Landlord and Tenant dated
on or about the date hereof in substantially the same form as this Lease (each,
a “Portfolio Lease”), or the subsection thereof analogous to Subsection
26(i) through Subsection 26(viii) hereof; provided (I) it shall not be an Event
of Default by Tenant under this Subsection 26(x) if there is an event of default
beyond all applicable notice and cure periods under subsection 26(i) of a
Portfolio Lease, or the subsection thereof analogous to Subsection 26(i) hereof,
unless there is such an event of default of the same character and nature under
at least three (3) other Portfolio Leases, (II) it shall be deemed an event of
default by Tenant under a Portfolio Lease for purposes of this Subsection
26(x) only if there is an event of default beyond all applicable notice and cure
periods by the tenant under such Portfolio Lease and such tenant is the Tenant
hereunder or has Transferred its interest therein other than pursuant to
subsection 24.B. of such Portfolio Lease, or the section thereof analogous to
Subsection 24.B. hereof, or pursuant to any other Transfer whereby Landlord
relieved the originally named tenant under such Portfolio Lease of all liability
thereunder and (III) it shall not be an Event of Default by Tenant under this
Subsection 26(x) if the landlord under such Portfolio Lease is not Landlord or
an Affiliate thereof.

 

27.          REMEDIES OF LANDLORD.

 

A.                                    Upon the occurrence of any Event of
Default by Tenant, Landlord shall have the option to pursue any one or more of
the following remedies as well as any other remedy available at Law or in equity
for such Event of Default by Tenant:  (i) terminate this Lease, in which event
Tenant shall immediately surrender the Premises to Landlord; (ii) using lawful
means, enter upon and take possession of the Premises without terminating this
Lease and without being liable for prosecution or claim for damages, and relet,
upon reasonable terms, all or a portion of the Premises (if Landlord elects to
enter and relet the Premises, Landlord may at any time thereafter elect to
terminate this Lease); (iii) sue periodically to recover damages during the
period corresponding to the portion of the Term for which suit is instituted,
and if Landlord elects to sue and is successful in such suit, Landlord shall be
entitled to recover all costs and expenses of such suit, including reasonable
attorneys’ fees, together with interest at the Default Rate; (iv) re-enter the
Premises or any portion thereof and attempt to cure any default of Tenant, or
make any such payment or perform such act for the account of and at the expense
of Tenant, in which event Tenant shall, upon demand, reimburse Landlord as
additional Rent for all reasonable costs and expenses which Landlord incurs to
cure such default, together with interest at the Default Rate accruing from the
date such costs and expenses were incurred, and Tenant agrees that no such entry
or action by Landlord shall constitute an actual or constructive eviction or
repossession, without Landlord’s express intention to do so as expressed in
writing, and no such entry shall be deemed an eviction of

 

44

--------------------------------------------------------------------------------


 

Tenant; and (v) enforce the provisions of this Lease by a suit or suits in
equity or at law for the specific performance of any covenant or agreement
contained herein, or for the enforcement of any other appropriate legal or
equitable remedy.  Tenant shall reimburse Landlord for any reasonable
out-of-pocket expenses which Landlord actually incurs in complying with the
terms of this Lease on behalf of Tenant, together with interest at the Default
Rate.

 

B.                                    If Landlord elects to terminate this
Lease, Landlord shall be entitled to recover from Tenant all Rent accrued and
unpaid for the period up to and including such termination date, as well as all
other additional Rent payable by Tenant, or for which Tenant is liable or for
which Tenant has agreed to indemnify Landlord, which may be then owing and
unpaid, and all reasonable costs and expenses, including court costs and
reasonable attorneys’ fees incurred by Landlord in the enforcement of its rights
and remedies hereunder, together with interest at the Default Rate.  In
addition, Landlord shall be entitled to recover as damages for loss of the
bargain and not as a penalty (1) the aggregate sum which at the time of such
termination represents the excess, if any, of the present value of the aggregate
Rent which would have been payable after the termination date had this Lease not
been terminated for the remainder of the Term or Renewal Term, as applicable,
during which such termination occurred, over the then present value of the then
aggregate fair rent value of the Premises for the balance of the Term or Renewal
Term, as applicable, such present value to be computed in each case on the basis
of the rate of U.S. Treasury Bills with the closest maturity date correlating
with the amount of time left in the Term had this Lease not been terminated, and
(2) any damages in addition thereto, including without limitation reasonable
attorneys’ fees and court costs, which Landlord sustains as a result of the
breach of any of the covenants of this Lease other than for the payment of Rent,
and interest at the Default Rate.

 

C.                                    Unless required by applicable Law,
Landlord shall have no obligation to mitigate damages upon the occurrence of an
Event of Default by Tenant.  However, if Landlord is required by applicable Law
to mitigate Tenant’s damages, Landlord’s obligation shall be satisfied in full
if Landlord undertakes to lease the Premises (the “Repossessed Premises”) to
another tenant (a “Substitute Tenant”) in accordance with the following
criteria:  (1) Landlord shall have no obligation to solicit or entertain
negotiations with any other prospective tenants for such Repossessed Premises
until Landlord obtains full and complete possession of such Repossessed Premises
including, without limitation, the final and unappealable legal right to relet
such Repossessed Premises free of any claim of Tenant; (2) Landlord shall not be
obligated to lease or show such Repossessed Premises, on a priority basis, or
offer such Repossessed Premises to a prospective tenant when other premises in
the applicable Building or any other building owned by Landlord in the vicinity
of such Building suitable for that prospective tenant’s use are (or will be)
available; (3) Landlord shall not be obligated to lease such Repossessed
Premises to a Substitute Tenant for a rent less than the current fair market
rent then prevailing for similar uses in Comparable Buildings for such

 

45

--------------------------------------------------------------------------------


 

Repossessed Premises, nor shall Landlord be obligated to enter into a new lease
under other terms and conditions that are unacceptable to Landlord under
Landlord’s then current leasing policies for comparable space in the applicable
Building or for Buildings in the vicinity; (4) Landlord shall not be obligated
to enter into a lease with a Substitute Tenant whose use would:  (i) violate any
restriction, covenant, or requirement contained in the lease of another tenant
of the applicable Building; (ii) adversely affect the reputation of the
applicable Building; or (iii) be incompatible with the operation of the
applicable Building; and (5) Landlord shall not be obligated to enter into a
lease with any proposed Substitute Tenant which does not have, in Landlord’s
reasonable opinion, sufficient financial resources to operate such Repossessed
Premises in a first class manner and to fulfill all of the obligations in
connection with the lease thereof as and when the same become due.  No reletting
shall be construed as an election on the part of Landlord to terminate this
Lease unless a written notice of such intention is given to Tenant by Landlord. 
Notwithstanding any such reletting without termination, Landlord may at any time
thereafter elect to terminate this Lease for such previous default and/or
exercise its rights under Subsection 27.A. and Subsection 27.B.

 

D.                                    Pursuit of any of the above stated
remedies by Landlord after an Event of Default by Tenant shall not preclude
pursuit of any other remedy provided in this Lease or Law or equity, nor shall
pursuit of any remedy constitute forfeiture or waiver of any payment due to
Landlord.  No waiver by Landlord of any violation or breach of any of the terms,
provisions and covenants herein contained shall be deemed or construed to
constitute a waiver of any other violation or breach of any of the terms,
provisions and covenants herein contained.  Forbearance by Landlord to enforce
one or more of the remedies herein provided upon an Event of Default by Tenant
shall not be deemed or construed to constitute a waiver of any other violation
or default.  Notwithstanding the foregoing, Tenant shall not be responsible for
any consequential, indirect, speculative or punitive damages of Landlord.

 

28.          LANDLORD’S DEFAULT.  “Events of Default by Landlord” under this
Lease shall be deemed to be the situations where Landlord has breached or failed
to perform any covenant, agreement or undertaking of Landlord under this Lease
and has not commenced to cure such failure within thirty (30) days of Landlord’s
receipt of Tenant’s written notice thereof and diligently and in good faith
continue to cure the default until completion.  If the breach cannot reasonably
be cured within such thirty (30) day period, Landlord shall not be in default if
Landlord commences to cure the default within the thirty (30) day period and
diligently and in good faith continues to prosecute the cure of said breach to
completion.

 

29.          REMEDIES OF TENANT.  Upon the occurrence of any Event of Default by
Landlord, Tenant may pursue as follows:  (A) (i) perform the obligations of
Landlord in which event Landlord shall reimburse Tenant on demand for any
reasonable and necessary costs and expenses which Tenant actually incurred in
performing Landlord’s obligations, and, if Landlord fails to so reimburse Tenant
within thirty (30) days of written demand, Tenant may (ii) bring suit

 

46

--------------------------------------------------------------------------------


 

for damages against Landlord for any and all expenses (including reasonable
attorneys’ fees) incurred by Tenant under this Section 29 and/or (B) seek
injunctive or other equitable relief against Landlord.  No waiver by Tenant of
any violation or breach of any of the terms, provisions and covenants herein
contained shall be deemed or construed to constitute a waiver of any other
violation or breach of any of the terms, provisions and covenants herein
contained.  Notwithstanding the foregoing, Landlord shall not be responsible for
any consequential, indirect, speculative or punitive damages of Tenant.

 

30.          LANDLORD LIEN.  Landlord hereby waives, releases and relinquishes
any and all claims, rights, interests, liens upon and rights of distraint, levy,
attachment or recourse (whether arising by virtue of statute, common law or
otherwise) against Personal Property and Tenant’s Personal Property.  “Personal
Property” shall be all personal property on the Premises, which shall include,
without limitation, specialized equipment unique to the nature of Tenant’s
business, computer software, computer tapes, computer program tapes, computer
program disks, computer program documentation and manuals, computer program
codes, customer accounts, customer lists, customer information, inventory and
proprietary information which may belong to Tenant or be in the possession of
Tenant, which is located or used upon, in or about the Premises during the Term,
or any renewal or extension thereof.  The foregoing waiver, release and
relinquishment is self-operative and does not require the necessity for any
further instrument or document.  Notwithstanding the foregoing, Landlord hereby
agrees to furnish, upon written request, waivers of Landlord’s rights and liens
as described herein and shall exempt the same from distraint, levy, attachment
or recourse using Landlord’s standard form reasonably acceptable to Tenant.  For
the avoidance of doubt, no property of Tenant’s customers will be subject to a
lien, distraint, levy, attachment or recourse from Landlord.

 

31.          SUBORDINATION.  Tenant accepts this Lease subject and subordinate
to any ground lease, mortgage, or deed of trust presently existing or hereafter
arising upon the Premises, or upon the Buildings or the Property and to any
renewals, modifications, refinancings and extensions thereof (each, a
“Landlord Mortgage”); provided that, prior to each such subordination, Landlord
shall cause the holder of any such Landlord Mortgage to execute and deliver to
Tenant a non-disturbance agreement in substantially the form attached hereto as
Exhibit “C” (such agreement, an “SNDA”).  Notwithstanding the foregoing, Tenant
agrees that any mortgagee shall have the right at any time to subordinate such
mortgage, deed of trust or other lien to this Lease on such terms and subject to
such conditions as such mortgagee may deem appropriate in its discretion.  The
provisions of the foregoing sentence shall be self-operative and no further
instrument of subordination shall be required.

 

32.          ESTOPPEL CERTIFICATE.  Within ten (10) business days after either
party’s receipt of the written request and proposed document form (provided the
written request is sent to the appropriate address in this Lease or at an
address changed as notified to the non-requesting party from time to time), the
non-requesting party shall execute and deliver to the requesting party an
estoppel certificate in substantially the form attached hereto as Exhibit “G” as
may be adjusted to reflect any factual changes or information known to the
non-requesting party.

 

47

--------------------------------------------------------------------------------


 

33.          HAZARDOUS MATERIALS.

 

Notwithstanding anything contained in the Purchase and Sale Agreement to the
contrary:

 

A.                                    Tenant covenants and agrees that it shall
not cause, conduct, authorize or allow (i) the presence, generation,
transportation, storage, treatment, or usage at the Premises, or any portion
thereof, of any Hazardous Material in violation of or which, if left uncured by
Tenant, is likely to cause liability for, or obligation of, Landlord or Tenant
under Environmental Laws; (ii) a Release or threat of Release of Hazardous
Material on, under, about or in the Premises in violation of Environmental Laws;
or (iii) any violation of any Environmental Law at or with respect to the
Premises or activities conducted thereon.  For avoidance of doubt, nothing in
this Section 33 shall prohibit Tenant from using (I) such cleaning materials,
pesticides, and other common household and office products to the extent Tenant
does so in compliance with Environmental Laws, and (II) such materials in
connection with the Redundancy Equipment or the Additional Redundancy Equipment
to the extent Tenant does so in compliance with Environmental Laws.

 

B.                                    If Tenant does generate, transport, store,
treat or use any Hazardous Material at the Premises in compliance with
Subsection 33.A.:

 

(1)                                 Tenant shall, at its own cost, obtain all
necessary permits and authorizations from any governmental authority and comply
with all Environmental Laws;

 

(2)                                 Tenant shall promptly provide Landlord with
notice of any Release of Hazardous Materials in or around the Premises that
Environmental Law requires to be reported to a governmental entity and copies of
all material communications, permits or agreements to, from or with any
governmental authority or agency (federal, state or local) relating to the
Release of any Hazardous Material in or around the Premises; and

 

(3)                                 Landlord and Landlord’s Representatives
shall have the right upon reasonable prior notice, and subject to Section 16 and
Section 17, to enter the Premises and/or conduct appropriate tests and
investigations for the purpose of ascertaining that Tenant complies with all
applicable Environmental Laws that relate in any way to the presence of
Hazardous Materials on the Premises.

 

C.                                    If the presence, Release, threat of
Release, placement on, in or around the Premises, or the generation,
transportation, storage, use, treatment, or disposal at or around the Premises
of any Hazardous Material by Tenant, or by any third party other than Landlord,
prior to or during the term of this Lease or otherwise during Tenant’s occupancy
of the Premises:  (i) gives rise to liability (including, but not limited to, a
response action, remedial action, or removal action) under any Environmental
Law, (ii) causes a material and adverse public health effect, or (iii) pollutes
or threatens to pollute the environment, or endanger human health,

 

48

--------------------------------------------------------------------------------


 

Tenant shall promptly take any and all remedial and removal actions required by
Environmental Laws or otherwise necessary to clean up the Premises up to the
applicable remedial standard applicable to the Premises given its use at the
time of the remediation and mitigate exposure to liability arising from the
Hazardous Material.

 

D.                                    Tenant shall promptly notify Landlord upon
Tenant becoming aware of:  (i) any enforcement, cleanup, or other regulatory
action taken or threatened against either party by any governmental or
regulatory authority with respect to the presence of any Hazardous Material at
the Premises, or the migration thereof from or to other property, (ii) any
demands or claims made or threatened by any party against either party hereto
relating to any loss or injury resulting from any Hazardous Material or based on
Environmental Laws, (iii) any Release of a reportable quantity of Hazardous
Materials, unlawful discharge, or non-routine, improper or unlawful disposal or
transportation of any Hazardous Material on or from the Premises and (iv) any
matters where Tenant is required by Environmental Law to give a notice to any
governmental or regulatory authority respecting any Hazardous Materials in, at,
on, under or about the Premises.  At such times as Landlord may reasonably
request, Tenant shall provide the Landlord with a written list identifying any
Hazardous Material then actually known by Tenant to be used, stored, or
maintained in, on or upon the Premises.  In such case, Tenant shall additionally
provide Landlord with information with respect to the use and approximate
quantity of each such material, a copy of any Material Safety Data Sheet issued
by the manufacturer therefor, written information concerning the removal,
transportation, and disposal of the same, and such other information as the
requesting party may reasonably require or as may be required by the
Environmental Law.

 

E.                                     Tenant shall indemnify, defend and hold
Landlord and Landlord’s successors and assigns harmless, in the manner specified
in Subsection 23.A., from and against any and all liability, claim, expense,
cause of action, fines, judgments, settlements, investigation, monitoring and
remediation costs, penalties, losses and damages (including reasonable
attorney’s, consultant’s and contractor’s fees) resulting or arising (i) from
the breach by Tenant of its covenants and agreements set forth in this
Section 33, (ii) the presence, Release, placement on, in or around the Premises,
or the generation, transportation, storage, use, treatment or disposal at or
around the Premises of any Hazardous Materials before or during the Term by
Tenant or any third party other than Landlord, (iii) any violation of or
obligation under Environmental Law before or during the Term by Tenant or any
third party other than Landlord, and (iv) from claims by governmental
authorities or other third parties associated with Hazardous Materials or
violations of or obligations under Environmental Laws by Tenant or any third
party other than Landlord or Hazardous Materials present at, on, under or about
the Premises during the Term, including, without limitation those that were
discovered during the Term which were caused prior to the Term by Tenant or its
agents, representatives, employees, contractors, subcontractors, licensees or
invitees or

 

49

--------------------------------------------------------------------------------


 

any third party other than Landlord, Landlord’s Representatives or Landlord’s
invitees.  The foregoing indemnity obligations shall survive the expiration or
earlier termination of this Lease.

 

34.          LOCKS AND SECURITY SYSTEM.  Tenant shall be permitted to install,
or use in substitution, combination, cipher or proximity locks or any other
locking mechanism on interior and/or exterior Premises doors.  Tenant shall also
be permitted to install in the Premises security systems, including, but not
limited to, pass card door lock systems, camera surveillance systems and other
security systems, subject to compliance with the Law.  Tenant shall be
responsible for the cost of any installation, maintenance or removal of any such
system or systems.  All such equipment and devices shall remain the personal
property of Tenant and may be removed by Tenant at the Expiration Date or other
earlier termination of this Lease, and Tenant shall, at Tenant’s sole cost and
expense, repair any damage caused by such installation, maintenance and removal.

 

35.          CONFIDENTIALITY/MEDIA RELEASES.  Except as otherwise provided
herein, all information communicated to Landlord or Tenant and identified in
writing as “confidential”, shall be held by the receiving party in strict
confidence, shall be used only for purposes of this Lease and any financing of
the Property, and no such information shall be disclosed by the receiving party
or its representatives without the express prior written consent of Tenant or
Landlord, as applicable.  Notwithstanding the foregoing, (i) the receiving party
may disclose confidential information to its agents, officers, directors,
employees, lenders, investors, potential investors, consultants, attorneys, and
representatives with a need to know (all of whom will be informed about the
existence of, and shall agree to abide by, this Section 35), and
(ii) confidential information shall not include information that (a) becomes
generally available to the public without a breach of this Lease, (b) was
available to the receiving party on a nonconfidential basis prior to its
disclosure, (c) becomes available to the receiving party on a nonconfidential
basis from a source other than Tenant or Landlord, or its representatives, as
applicable, and not known to the receiving party to be bound by an obligation of
confidentiality with respect to such information, or (d) is required to be
disclosed by legal, accounting or regulatory requirements, including any
disclosures required by the receiving party’s lender in connection with any
securities or other filings.  All media releases and public announcements by
Landlord or Landlord’s Representatives relating to Tenant and Tenant’s personal
and business operations, shall be coordinated with and approved in writing by
Tenant prior to the release thereof, and all media releases and public
announcements by Tenant or Tenant’s Representatives relating to Landlord and
Landlord’s personal and business operations, shall be coordinated with and
approved in writing by Landlord prior to the release thereof.  Except for any
announcement intended solely for internal distribution by Landlord or Tenant or
any disclosure required by legal, accounting or regulatory requirements beyond
the reasonable control of the disclosing party, all media releases or public
announcements (including, but not limited to, promotional or marketing material)
by Landlord or Tenant or either party’s employees or agents relating to this
Lease or its subject matter, or including the name, trade name, trade mark, or
symbol of Tenant or an Affiliate of Tenant, or Landlord or an Affiliate of
Landlord, shall be coordinated with and approved in writing by the other party
prior to the release thereof; provided, that nothing herein is intended to
require Tenant’s consent to the identification of Tenant or the particulars of
this Lease in connection with any marketing of the Premises by Landlord. 
Neither Landlord nor

 

50

--------------------------------------------------------------------------------


 

Tenant shall represent directly or indirectly that any Lease or any service
provided by Landlord has been approved or endorsed by Tenant or Landlord or
include the name, trade name, trade mark, or symbol or either party or its
Affiliates in any lists (including lists of tenants or properties) or other
communication without the identified party’s express written consent.  Subject
to the requirements set forth in this Section 35, Tenant acknowledges and agrees
that Landlord may disclose certain information regarding this Lease and the
Purchase and Sale Agreement to certain investors and potential investors in
entities affiliated with Landlord.

 

36.          CUSTOMER RECORDS.  Landlord is not being given, nor is Landlord
expected to have access to, any records or information about Tenant’s customers
that is subject to the Gramm-Leach-Bliley Act or any other applicable federal or
state Law protecting the privacy of banking customers (“Customer Records”), and
it is Tenant’s sole obligation to comply with any such Laws and to protect the
confidentiality of its records and information relating to its customers.  In
the event that Landlord takes possession of any Customer Records due to a
default or abandonment by Tenant, whether such Customer Records are in paper,
electronic, or other format, Landlord’s sole obligation with respect to such
records or information is to use commercially reasonable efforts to secure such
Customer Records and to promptly notify Tenant, at Tenant’s Notice Address, of
the location of such Customer Records.  Notwithstanding anything to the contrary
contained in this Lease, Tenant shall be entitled to take possession of such
Customer Records.

 

37.          COMMUNICATIONS EQUIPMENT.  Tenant may operate existing telephone,
computer and communication equipment and systems and install and operate, at
Tenant’s sole cost and expense, additional telephone, computer and
communications equipment and systems on any Building from time to time. 
Notwithstanding the foregoing, any such installations shall comply with the Law,
and the design specifications, location and other reasonable requirements of
Landlord.  There will be no additional charge for the communication equipment
currently located or to be located on the roof of the Buildings.  Landlord
hereby approves of any communication equipment currently located at the Premises
and/or on any Building.  Landlord shall have the right to approve the location
and size of installation of additional communication equipment at any Building,
such approval not to be unreasonably withheld, conditioned or delayed.  Tenant
agrees to repair any damage arising out of the installation, operation or
removal of such communications equipment, and Tenant shall be solely liable for
any loss of warranty that may arise as a result of such installation, operation
or removal.  Subject to the provisions of this Section 37, Tenant shall also
have the right to use the roof riser space of any Building.

 

38.          FORCE MAJEURE.  Neither Landlord nor Tenant shall be deemed to be
in default of this Lease if such default is due to acts of God, acts of the
public enemy, acts of governmental authority (provided,  however, that such
party substantially complies with applicable Law and cooperated with the
requirements of such governmental authority regarding approvals, permitting,
registration, licensing, or similar legal requirements for the conduct of Tenant
or Landlord’s business or the construction on or operation of all or any portion
of the Premises), or any other circumstances which are not within the respective
party’s control (“Force Majeure”); provided, that this provision shall not apply
to failures by either party to pay their respective monetary obligations to the
other under this Lease.

 

51

--------------------------------------------------------------------------------


 

39.          SIGNAGE.  Landlord hereby approves all signage of Tenant currently
existing at the Premises.  To the extent not already present, Tenant shall have
the right, at Tenant’s sole cost and expense, to install and maintain signage on
the fascia of any Building and on the entry to the Premises; provided, however,
that all such installations shall be in compliance with applicable Law.  Upon
expiration or termination of this Lease, Tenant shall remove any signage then
existing on the Premises, and Tenant shall be solely responsible for the repair
of any damage caused by such removal, including discoloration.  Tenant shall
additionally have the right to signage on any monument or pylon sign entering
into any Building.  Tenant agrees to maintain, repair, and replace each and
every sign in as good a condition as it existed on the Commencement Date and to
repair any damage caused by the installation, maintenance or removal of any such
sign.

 

40.          HOLDING OVER.  Except as set forth below, if Tenant continues to
occupy the Premises after the expiration or other termination of this Lease or
the termination of Tenant’s right of possession with respect to the Premises,
such occupancy shall be that of a tenancy at sufferance.  Tenant shall,
throughout the entire holdover period, be subject to all the terms and
provisions of this Lease (other than provisions relating to length of the Term)
and shall pay for its use and occupancy an amount (on a per month basis without
reduction for any partial months during any such holdover) equal to one hundred
fifty percent (150%) of the Base Rent and one hundred percent (100%) of the
additional Rent due under this Lease for the holdover period.  Except as set
forth below, no holding over by Tenant or payments of money by Tenant to
Landlord after the expiration of the Term shall be construed to extend the Term
or prevent Landlord from recovery of immediate possession of the Premises by
summary proceedings or otherwise. Notwithstanding the foregoing provisions of
this Section 40, if Tenant should find it necessary to hold over in the
Premises, Tenant may give written notice (the “Hold Over Notice”) to Landlord
that it intends to hold over.  The Hold Over Notice must be delivered to
Landlord not less than sixty (60) days prior to the expiration or termination
of  the Term and must specify whether Tenant elects to hold over for thirty (30)
days or sixty (60) days.  If Tenant timely provides the Hold Over Notice, Tenant
may hold over and continue to occupy the Premises for the period of time
specified in the Hold Over Notice at the Rent for the Premises set forth in this
Section 40.  In the event that (i) Tenant does not timely provide Landlord with
the Hold Over Notice, and Tenant continues to occupy the Premises after the
expiration or termination of this Lease, or (ii) Tenant continues to occupy the
Premises for longer than the 30 or 60-day time period specified in the Hold Over
Notice, such occupancy shall be that of a tenancy at sufferance and Tenant shall
be liable to Landlord for all identified direct and consequential damages which
Landlord may suffer by reason of any holding over by Tenant, provided Landlord
has provided at least thirty (30) days’ prior written notice of such identified
direct and consequential damages.

 

41.          FINANCIAL STATEMENTS.  Within ninety (90) days after the end of
each fiscal year of Tenant, Tenant shall deliver to Landlord complete financial
statements of the Tenant, including a balance sheet, profit and loss statement,
statement of changes in financial condition and all other related schedules for
the fiscal period then ended.

 

42.          QUIET ENJOYMENT.  So long as Tenant is not in default under this
Lease beyond the expiration of any applicable notice and cure periods, Tenant
shall quietly have and

 

52

--------------------------------------------------------------------------------


 

enjoy the Premises throughout the Term, and any renewals and extensions thereof,
without hindrance or disturbance by Landlord or by anyone claiming by, from,
through or under Landlord subject, however, to the exceptions, reservations and
conditions in this Lease.

 

43.          NOTICES.  Any notice, demand, request, or other communication that
any party hereto may be required or may desire to give hereunder shall be in
writing and shall be deemed properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three business days after mailing; (c) if by Federal
Express or other nationally recognized overnight courier service, on the next
business day after delivered to such courier service for delivery on the next
business day; or (d) if by facsimile or e-mail transmission, on the day of
transmission so long as a copy is sent on the same day by Federal Express or
other nationally recognized overnight courier, to the addresses set forth in
Section 2 hereof, or at such other address as the party to be served with notice
has furnished in writing to the party seeking or desiring to serve notice as a
place for the service of notice.

 

44.          PERSONAL LIABILITY.  Notwithstanding anything to the contrary
provided in this Lease, it is specifically understood and agreed, such agreement
being a primary consideration for the execution of this Lease by Landlord, that
(i) there shall be absolutely no personal liability on the part of the trustees,
members, partners, shareholders, officers, directors, employees and agents of
Landlord and its successors or assigns, to Tenant with respect to any of the
terms, covenants and conditions of this Lease, (ii) Tenant waives all claims,
demands and causes of action against the trustees, members, partners,
shareholders, officers, directors, employees and agents of Landlord and its
successors or assigns in the event of any breach by Landlord of any of the
terms, covenants and conditions of this Lease to be performed by Landlord, and
(iii) Tenant shall look solely to Landlord’s interest in the Premises (and any
proceeds and income therefrom) for the satisfaction of each and every remedy of
Tenant in the event of any breach by Landlord of any of the terms, covenants and
conditions of this Lease to be performed by Landlord, or any other matter in
connection with this Lease or the Premises, such exculpation of liability to be
absolute and without any exception whatsoever.

 

45.          ENTIRE AGREEMENT.  Other than the Purchase and Sale Agreement, this
Lease represents the entire agreement and understanding between Landlord and
Tenant with respect to the subject matter herein, and there are no
representations, understandings, stipulations, agreements or promises not
incorporated in writing herein.  Notwithstanding anything to the contrary
contained herein, the Purchase and Sale Agreement, and all references thereto
herein, shall not be applicable to, nor shall they be binding upon or inure to
the benefit of, the successors and assigns of the parties hereunder.

 

46.          AMENDMENTS.  No amendments or modifications of this Lease shall be
effective unless such amendment or modification is in writing and executed and
delivered by and between Tenant and Landlord, nor shall any custom, practice or
course of dealing between the parties be construed to waive the right to require
specific performance by the other party in compliance with this Lease.

 

53

--------------------------------------------------------------------------------


 

47.          LEGAL INTERPRETATION.  Each of Landlord and Tenant hereby agree
that the State of Illinois has a substantial relationship to the parties and to
the underlying transaction embodied hereby, and in all respects (including,
without limiting the foregoing, matters of construction, validity and
performance), this Lease and the obligations arising hereunder shall be governed
by, and construed in accordance with, the laws of the State of Illinois
applicable to contracts made and performed therein and all applicable law of the
United States of America; except that, at all times, the provisions for the
creation of the leasehold estate, enforcement of Landlord’s rights and remedies
with respect to right of re-entry and repossession, surrender, delivery,
ejectment, dispossession, eviction or other in-rem proceeding or action
regarding the Premises pursuant to Section 27 hereunder shall be governed by and
construed in according to the Laws of the State in which the Premises is
located, it being understood that, to the fullest extent permitted by law of
such State, the law of the State of Illinois shall govern the validity and
enforceability of this Lease, and the obligations arising hereunder.  To the
fullest extent permitted by law, Tenant and Landlord hereby unconditionally and
irrevocably waive any claim to assert that the law of any other jurisdiction
governs this Lease.  Words of any gender shall be construed to include any other
gender, and words in the singular number shall be construed to include the
plural, unless the context otherwise requires.  The headings of the sections
have been inserted for convenience only and are not to be considered in any way
in the construction or interpretation of this Lease.  Except as otherwise herein
expressly provided, the terms of this Lease shall apply to, inure to the benefit
of, and be binding upon, the parties and their respective assigns, successors
and legal representatives.  Any legal suit, action or proceeding against Tenant
arising out of or relating to this Lease shall be instituted in any federal
court in the Northern District of Illinois or the federal district in which the
Premises is located or state court sitting in the County of DuPage, State of
Illinois or the county in which the Premises is located, and Landlord and Tenant
each waives any objection which it may now or hereafter have to the laying of
venue of any such suit, action or proceeding in such federal district or County
and State, and Landlord and Tenant each hereby expressly and irrevocably submits
to the jurisdiction of any such court in any suit, action or proceeding. 
Landlord shall not have the right to bring any legal suit, action or proceeding
against Tenant arising out of or relating to this Lease in any other
jurisdiction.  In this Lease, the words “include”, “includes” or “including”
mean “include without limitation”, “includes without limitation” and “including
without limitation”, respectively, and the words following “include”, “includes”
or “including” shall not be considered to set forth an exhaustive list.

 

48.          OPTION TO RENEW.

 

A.                                    Tenant shall have the right, at its
election made in its sole discretion, to extend the Term (the “Renewal Option”)
for the additional periods set forth in Section 1.E. (each, a “Renewal Term”),
provided that each of the following occurs:

 

(1)                                 Landlord receives written notice of exercise
of the Renewal Option (the “Renewal Notice”), not less than six (6) full months
prior to the expiration of the then existing Term; and

 

(2)                                 There is no Event of Default by Tenant at
the time that Tenant delivers the Renewal Notice or at the time Tenant delivers
its Binding Notice.

 

54

--------------------------------------------------------------------------------


 

B.                                    The Renewal Term shall be upon the same
terms and conditions as in this Lease except Base Rent shall be the amounts set
forth on Exhibit “A” for the first two Renewal Terms, and for all other Renewal
Terms shall be at the then Market Rate for the Premises.  “Market Rate” for the
Premises shall mean the base rent rate (including escalations) that the Premises
would be expected to be leased for, for a term commencing on the applicable
commencement date and ending on the applicable expiration date, in its
then-existing condition, in an arms-length transaction between a willing
landlord and tenant in the commercial space market existing in the vicinity of
the Premises at the time such rate is established.  Such determination shall
include consideration of (i) the size and location of the Premises, and the
quality of, condition of, and the nature of the improvements in, the Buildings,
including without limitation, the necessity to remove such improvements, but
shall exclude the value of improvements installed by Tenant in such Renewal
Premises that are to be removed by Tenant at the expiration of the Term;
(ii) other Comparable Buildings to the Buildings;  (iii) other comparable
leasing transactions in comparable locations in the vicinity of the Premises for
new leases (with appropriate adjustments for different size premises and
different length terms), and the rents and concessions, allowances and
commissions granted along with the other terms of such transactions; and (iv) 
the financial condition of Tenant, provided, however, that in no event shall the
Market Rate be less than the rate of Base Rent in effect at the expiration of
the then existing Term.

 

C.                                    Within forty-five (45) days after receipt
of the Renewal Notice, Landlord shall advise Tenant of Landlord’s determination
of the Market Rate for the applicable Renewal Term.  Tenant, within twenty (20)
days after the date on which Landlord advises Tenant of the applicable Market
Rate for the Renewal Term, shall either (i) give Landlord final binding written
notice (the “Binding Notice”) of Tenant’s exercise of the Renewal Option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”).  If Tenant fails to
provide Landlord with either a Binding Notice or Rejection Notice within such
twenty (20) day period, Tenant’s Renewal Option shall be null and void and of no
further force and effect.  If Tenant provides Landlord with a Binding Notice,
Landlord and Tenant shall enter into the Renewal Amendment upon completion of
the process set forth in these Subsections 48.C. and 48.D., subject to such
Binding Notice upon the terms and conditions set forth herein.  If Tenant
provides Landlord with a Rejection Notice, Landlord and Tenant shall reasonably
cooperate to agree upon the Market Rate.  Upon agreement, Tenant shall provide
Landlord with a Binding Notice and Landlord and Tenant shall enter into the
Renewal Amendment upon completion of the process set forth in these Subsections
48.C. and 48.D., in accordance with the terms and conditions hereof. 
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Market Rate within twenty (20) days after the date Tenant provides Landlord
with the Rejection Notice, Tenant, by written notice to Landlord (the
“Arbitration Notice”) within ten (10) days after the expiration of such twenty
(20) day period, shall have the right to have the Market Rate determined in
accordance with the arbitration procedures described in

 

55

--------------------------------------------------------------------------------


 

Subsection 48.D. below.  If Landlord and Tenant are unable to agree upon the
Market Rate within the twenty (20) day period described and Tenant fails to
timely exercise its right to arbitrate, the Renewal Option shall be deemed to be
null and void and of no further force and effect.

 

D.                                    If Tenant provides Landlord with an
Arbitration Notice, Landlord and Tenant, within ten (10) days after the date of
the Arbitration Notice, shall each simultaneously submit to the other, in a
sealed envelope, its good faith estimate of the Market Rate for the Premises
during the Renewal Term (collectively referred to as the “Estimates”) and shall
each select an appraiser (hereinafter, an “appraiser”) to determine which of the
two Estimates most closely reflects the Market Rate during the Renewal Term. 
Each appraiser so selected shall be a member of the Appraisal Institute and 
have not less than ten (10) years’ experience in the field of commercial real
estate appraisal and/or brokerage and shall be experienced in the vicinity of
the Premises subject to such Arbitration Notice.  Upon selection, Landlord’s and
Tenant’s appraisers shall work together in good faith to agree upon which of the
two Estimates most closely reflects the Market Rate.  The Estimate chosen by
such appraisers shall be binding on both Landlord and Tenant as the Base Rent
rate during the Renewal Term.  If either Landlord or Tenant fails to appoint an
appraiser within the ten (10) day period referred to above, the appraiser
appointed by the other party shall be the sole appraiser for the purposes
hereof.  If the two appraisers cannot agree upon which of the two Estimates most
closely reflects the Market Rate within thirty (30) days after their
appointment, then, within ten (10) days after the expiration of such thirty (30)
day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria, the cost of which shall be borne equally by Landlord
and Tenant.  Once the third appraiser (i.e. arbitrator) has been selected as
provided for above, then, as soon thereafter as practicable but in any case
within fourteen (14) days, the arbitrator shall make his determination of which
of the two Estimates most closely reflects the Market Rate for the Premises, or
the arbitrator may determine a Market Rate which is not equal to either
Estimate, provided, however, that the arbitrator’s Market Rate may not be higher
than the higher of the Estimates nor lower than the lower of the Estimates.  The
determination by such third appraiser shall be binding on both Landlord and
Tenant.

 

E.                                     If Tenant is entitled to and properly
exercises its Renewal Option, upon completion of the process of determination of
Market Rent set forth in Subsections 48.C. and 48.D., Landlord and Tenant shall
execute an amendment (the “Renewal Amendment”) to reflect changes in the Base
Rent, the Term, the Expiration Date and other appropriate terms; provided that
an otherwise valid exercise of the Renewal Option shall be fully effective
whether or not the Renewal Amendment is executed.

 

49.          AUTHORITY TO ENTER INTO LEASE.  Each of Tenant and Landlord
represents and warrants that the individual executing this Lease on its behalf
is duly authorized to execute and deliver this Lease on behalf of the
corporation, limited liability company or

 

56

--------------------------------------------------------------------------------


 

partnership, as the case may be, in accordance with a duly adopted resolution of
the board of directors of said corporation, limited liability company or in
accordance with the bylaws of said corporation, limited liability company, or in
accordance with terms and conditions of the partnership agreement and that this
Lease is binding on the corporation, limited liability company and the
partnership in accordance with its terms.

 

50.          PARTIES BOUND.  The preparation and submission of a draft of this
Lease by either party to the other party shall not constitute an offer, nor
shall either party be bound to any terms of this Lease or the entirety of this
Lease, until both parties have fully executed a final document and an original
signature document has been received by both parties.  Until such time as
described in the previous sentence, either party is free to terminate
negotiations without penalty or any further obligation to the other party.

 

51.          NOT BINDING UNTIL EXECUTED.  This Lease is not binding between the
parties stated herein until Landlord and Tenant have each executed and delivered
to the other party an original of this Lease.

 

52.          SEVERABILITY.  If any term or other provision of this Lease is
invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Lease will
nevertheless remain in full force and effect, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Lease so as to reflect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

53.          WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES.  LANDLORD AND TENANT
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY.  THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT
EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.  FURTHERMORE, LANDLORD AND TENANT EACH HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER PARTY
HERETO AND ANY OF SUCH PARTY’S AFFILIATES, OFFICERS, DIRECTORS, MEMBERS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY THE
WAIVING PARTY AGAINST THE OTHER PARTY HERETO OR ANY OF SUCH PARTY’S AFFILIATES,
OFFICERS, DIRECTORS, MEMBERS OR EMPLOYEES OR ANY OF THEIR

 

57

--------------------------------------------------------------------------------


 

SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO.  THE WAIVER BY
LANDLORD AND TENANT OF ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.

 

54.          MEMORANDUM OF LEASE.  This Lease shall not be recorded, either
independently or as an exhibit, schedule, annex, or addendum to any other
document.  However, if requested in writing by either party, a Memorandum of
Lease, describing the property herein demised, stating the Term of this Lease,
the names and addresses of Landlord and Tenant, and referring to this Lease, but
containing no other terms or provisions hereof except as may be agreed upon by
the parties hereto or as may be required by Law, promptly may be executed,
acknowledged and delivered for recording in the county in which the Premises are
located by both parties with the costs of recording the Memorandum of Lease to
be borne by Tenant.  Tenant shall execute, acknowledge and deliver to Landlord a
release of Memorandum of Lease in recordable form within thirty (30) thirty days
following the expiration or termination of this Lease.  If Tenant fails to so
execute, acknowledge and deliver the release within such thirty (30) day period,
Landlord shall hereby be deemed to be Tenant’s attorney-in-fact for the sole
purpose of executing and recording the release on behalf of Tenant.

 

55.          TERMINATION RIGHT.  [Notwithstanding any provision of this Lease to
the contrary, Tenant shall have the right (the “Eleven-Year Termination Right”)
at no cost or expense to Tenant, upon prior written notice to Landlord (the
“Eleven-Year Termination Notice”) delivered at least six (6) months prior to the
eleventh anniversary of the Commencement Date, to terminate this Lease.  If
Tenant properly exercises the Eleven-Year Termination Right, then this Lease
shall terminate as of the eleventh anniversary of the Commencement Date (the
“Eleven-Year Termination Effective Date”) as if such Eleven-Year Termination
Effective Date were the Expiration Date specified in this Lease, and Tenant
shall surrender the Premises to Landlord on the Eleven-Year Termination
Effective Date in accordance with the terms of this Lease and thereafter shall
have no obligations or liabilities under this Lease except those provisions
which expressly survive the expiration or termination of this Lease.](1)

 

56.          RIGHT OF FIRST OFFER.

 

A.                                    Landlord may not sell, convey, transfer or
dispose of the Premises or any portion thereof except pursuant to the terms and
conditions of this Section 56. If Landlord wishes to sell, convey, transfer or
dispose of the Premises, prior to such sale, conveyance, transfer or disposal,
Landlord shall provide Tenant written notice, indicating that it wishes to cause
the sale, conveyance, transfer or disposition of the Premises (the “Sale
Notice”).  Such Sale Notice shall set forth the price at

 

--------------------------------------------------------------------------------

(1)  Note to parties: this Article 55 is only applicable for those certain
parties that are subject to the Eleven-Year Termination Right per the PSA.

 

58

--------------------------------------------------------------------------------


 

which Landlord is willing to sell the Premises (the “ROFO Price”) and the ROFO
Material Terms.

 

B.                                    Within fifteen (15) business days after
receipt of the Sale Notice, Tenant shall provide written notice to Landlord of
Tenant’s election (the “Sale Election Notice”) to either (x) purchase (or, to
cause its designee to purchase) the Premises for an amount equal to the amount
of the ROFO Price on the ROFO Material Terms, or (y) permit Landlord to sell,
convey, transfer or dispose of the Premises for not less than ninety-five
percent (95%) of the ROFO Price and otherwise on material terms not materially
less favorable to Landlord than the ROFO Material Terms.  In connection with any
transaction the following additional provisions shall apply:

 

(1)                                 If Tenant elects to purchase the Premises,
the transaction shall be consummated in accordance with the Purchase and Sale
Procedures.

 

(2)                                 If Tenant does not elect to purchase the
Premises and, thereafter, if either (x)  a definitive agreement for the sale of
the Premises for at least ninety-five percent (95%) of the ROFO Price, and
having material terms not materially less favorable to Landlord than the ROFO
Material Terms is not entered into by the Company within 180 days after the date
of the Sale Election Notice (such 180-day period, the “Sale Marketing Window”),
or (y) the closing under such definitive agreement does not occur within 240
days after the date of the Sale Election Notice, then Landlord’s right to sell
the Premises shall terminate, subject to the right of Landlord to subsequently
deliver a new Sale Notice after the Sale Marketing Window has expired.

 

C.                                    Failure by Tenant to provide a Sale
Election Notice within the period for response set forth in Subsection 56.B.
shall be deemed to mean that Tenant has delivered a Sale Election Notice
electing clause (y) of Subsection 56.B. on the fifteenth (15th) business day
following receipt of the applicable Sale Notice.

 

57.          SITE-SPECIFIC PROVISIONS.  [To be completed based on Premises.]

 

[Signatures on following page]

 

59

--------------------------------------------------------------------------------


 

WITNESS THE SIGNATURES of the parties hereto this day and year aforesaid.

 

LANDLORD:

 

TENANT:

 

 

 

[                                                                                                      ]

 

FIRST MIDWEST BANK, AN ILLINOIS STATE CHARTERED BANK

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

By:

 

 

 

Printed Name:

 

 

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”
TO
LEASE AGREEMENT

 

BASE RENT SCHEDULE

 

[Premises Address] [To be completed based on year 1 rent as set forth in the
Purchase and Sale Agreement, and increased by 1.5% annually for the Initial Term
and the First Renewal Term and Second Renewal Term]

 

Lease Year

 

Annual Base Rent

 

Monthly Base Rent

Initial Term

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Renewal Term

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Second Renewal Term

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT “B”
TO
LEASE AGREEMENT

 

PREMISES

 

Address: [                ]

 

Square Footage of Buildings: [                  ]

 

Legal Description:

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT “C”
TO
LEASE AGREEMENT

 

FORM SNDA

 

THIS DOCUMENT PREPARED BY:

 

[LENDER TO INSERT APPLICABLE CONTACT INFO]

 

 

 

Attention:

 

AFTER RECORDATION, RETURN TO:

 

[LENDER TO INSERT APPLICABLE CONTACT INFO]

 

 

 

 

Attention:

 

 

 

 

 

(Tenant)

 

 

to

 

[INSERT NAME OF LENDER]
(Mortgagee)

 

--------------------------------------------------------------------------------

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Dated:

, 2016

 

 

 

 

Location:

,

 

 

 

 

County:

County,

 

 

PIN:                           

 

C-1

--------------------------------------------------------------------------------


 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

Common Property Address:
                                                                           ,

 

Permanent Index Numbers:                                                     

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of                     , 2016, by and between [INSERT NAME OF LENDER],
its successors, participants, and assigns (“Mortgagee”), whose address
is                                           , [INSERT NAME OF LANDLORD], a
                                                         , its successors,
participants and assigns (“Borrower”), whose address is                  and
                    , a                , whose address is                     
(“Tenant”).

 

RECITALS

 

A.            Tenant leases all or a portion of the property located in
                     County, Illinois, and more particularly described on
EXHIBIT A attached hereto (the “Property”) pursuant to the provisions of a
certain lease dated                     , 2016 between Borrower, as landlord,
and Tenant, as tenant (as amended, supplemented, or extended, the “Lease”).  The
portion of the Property leased by Tenant is referred to herein as the “Leased
Property.”

 

B.            Borrower is the owner in fee simple of the Property and is either
the landlord under the Lease or has acquired the original landlord’s interest as
landlord under the Lease.

 

C.            Mortgagee is making or has made a loan to Borrower evidenced or to
be evidenced by a promissory note made by Borrower to the order of Mortgagee
(the “Note”) and secured or to be secured by a Mortgage, Assignment of Leases
and Rents, Assignment of Contracts, Security Agreement, and Fixture Filing (the
“Security Instrument”) granted by Borrower to or for the benefit of Mortgagee
recorded against the Property.  The Note, Security Instrument, and all other
documents evidencing, governing, or securing the Loan are collectively referred
to herein as the “Loan Documents.”

 

D.            Tenant has agreed to subordinate the Lease to the lien of the
Security Instrument, and Mortgagee has agreed not to disturb Tenant’s tenancy
under the Lease on the terms and conditions set forth below.

 

AGREEMENT

 

For good and valuable consideration, Tenant and Mortgagee agree as follows:

 

1.             SUBORDINATION.  Subject to the terms and conditions of this
Agreement, the Lease and all of the terms, covenants and provisions thereof and
all rights, remedies, and options

 

C-2

--------------------------------------------------------------------------------


 

of Tenant thereunder, including, without limitation, any rights to payment
following a default by Borrower under the Lease or casualty or condemnation with
respect to the Property, are and shall at all times continue to be subject and
subordinate in all respects to the lien of the Security Instrument and to the
lien thereof, including, without limitation, all renewals, increases,
modifications, spreading agreements, consolidations, replacements and extensions
thereof and to all sums secured thereby and advances made thereunder with the
same force and effect as if the Security Instrument had been executed, delivered
and recorded prior to the execution and delivery of the Lease; provided that,
solely as between Borrower and Tenant and except as expressly stated herein,
nothing contained in this Agreement shall be deemed to affect the obligations of
Borrower or Tenant under the Lease, and any renewal, modification, or extension
of the Lease shall be subject to and entitled to the benefits of this
Agreement.  This Agreement is not intended and shall not be construed to
subordinate the Lease to the lien of any mortgage or other security document
other than the Security Instrument.

 

2.             NON-DISTURBANCE.  If any action or proceeding is commenced by
Mortgagee for the foreclosure of the Security Instrument or the sale of the
Property, Tenant shall not be named as a party therein unless Tenant is in
default under the Lease beyond all applicable notice and cure periods at the
time such action or proceeding is commenced or unless joinder is required by
law.  As long as Tenant is not in default under any of the terms, covenants or
conditions of the Lease or of this Agreement beyond any applicable cure period
both at the time of the commencement of any such action or proceeding and at the
time of any foreclosure sale or the exercise of any other rights or remedies of
Mortgagee under the Security Instrument, (a) Mortgagee shall not disturb the
Tenant’s possession or use of the Leased Property, and (b) the sale of the
Property in any such action or proceeding and the exercise by Mortgagee of any
of its other rights under the Loan Documents shall be made subject to all rights
of Tenant under the Lease; and (c) Tenant’s occupancy of the Leased Property
shall not be disturbed, terminated, diminished, or interfered with by Mortgagee
(or any party acting on behalf of Mortgagee) in the exercise of its rights under
the Loan Documents during the term of the Lease or any extensions or renewals
thereof or by any party who acquires the Leased Property from Lender as a result
of the exercise by Lender of any such rights.

 

3.             ATTORNMENT.

 

3.1          If (a) Mortgagee or any other purchaser of the Property becomes the
owner of the Property by reason of the foreclosure of the Security Instrument or
the acceptance of a deed or assignment in lieu of foreclosure or by reason of
any other enforcement of the Security Instrument (Mortgagee or such other
purchaser being hereinafter referred to as “Purchaser”), and (b) there was no
default by Tenant beyond applicable notice and cure periods permitting Purchaser
to terminate the Lease in accordance with the terms of the Lease, then upon
Purchaser’s acquisition of the Property, the Lease shall not be terminated or
affected by Purchaser’s acquisition, but shall continue in full force and effect
as a direct lease between Purchaser and Tenant upon all of the terms, covenants
and conditions set forth in the Lease.  Tenant agrees to attorn to Purchaser,
and Purchaser, by virtue of acquiring the Property, shall be deemed to have
agreed to accept such attornment.

 

C-3

--------------------------------------------------------------------------------


 

3.2          Subject to the observance and performance by Tenant of all the
terms, covenants and conditions of the Lease, Purchaser shall recognize the
leasehold estate of Tenant for the remaining balance of the term and all
renewals and extensions thereof with the same force and effect as if Purchaser
were the lessor under the Lease; provided, however, that Purchaser shall not be:

 

3.2.1       liable for the failure of any prior landlord (any such prior
landlord, including Borrower and Borrower’s successors-in-interest, being
hereinafter referred to as a “Prior Landlord”) to perform any of its obligations
under the Lease that accrued prior to the date on which Purchaser became the
owner of the Property, but this limitation of liability does not limit
Purchaser’s obligations under the Lease to correct any conditions that
(i) existed as of the date Purchaser became the owner of the Property,
(ii) violate Purchaser’s obligations as landlord under the Lease, and
(iii) Purchaser received written notice of such condition and had the
opportunity to cure the same pursuant to the terms and conditions of Section 5
of this Agreement;

 

3.2.2       subject to any offsets or other monetary obligations, defenses,
abatements, or counterclaims that have accrued in favor of Tenant against any
Prior Landlord prior to Purchaser’s acquisition of the Property;

 

3.2.3       liable for the return of security deposits, if any, paid by Tenant
to any Prior Landlord in accordance with the Lease unless Purchaser actually
receives such security deposits from a Prior Landlord;

 

3.2.4       bound by any payment of rents, additional rents or other sums Tenant
may have prepaid more than one (1) month in advance to any Prior Landlord unless
(i) such sums are actually received by Purchaser and (ii) such prepayment was
expressly approved by Purchaser in writing;

 

3.2.5       bound by any agreement terminating the Lease or any voluntary
surrender of the Leased Property made without Mortgagee’s or Purchaser’s prior
written consent prior to Purchaser’s acquisition of the Property, except to the
extent such termination or surrender right is expressly contemplated by the
Lease;

 

3.2.6       bound by any amendment or modification of the Lease made without
Mortgagee’s or Purchaser’s prior written consent prior to the time Purchaser
succeeded to Borrower’s interest in the Property;

 

3.2.7       responsible for the making of repairs in or to the Property in the
case of damage or destruction to the Property or any part thereof due to fire or
other casualty or by reason of condemnation;

 

3.2.8       bound by any representations or warranties of any Prior Landlord; or

 

C-4

--------------------------------------------------------------------------------


 

3.2.9       bound by any indemnity or defense obligations of any Prior Landlord
to the extent such obligation accrued prior to the time Purchaser succeeded to
Borrower’s interest in the Property.

 

In the event that any liability of Purchaser arises pursuant to this Agreement
or under the Lease, such liability shall be limited and restricted to
Purchaser’s interest in the Property and the proceeds thereof and shall in no
event exceed such interest.  Notwithstanding the foregoing, such limitation on
Purchaser’s liability shall not prohibit Tenant from pursuing such claims and
causes of action against Borrower for the full amount of any applicable losses
and damages.

 

4.             NOTICE TO TENANT.  After notice is given to Tenant by Mortgagee
that Borrower is in default under the Loan Documents and that the amounts due
from Tenant under the Lease should be paid to Mortgagee pursuant to the terms of
the Security Instrument, Tenant shall thereafter pay directly to Mortgagee or as
otherwise directed by Mortgagee, all rents and other amounts due or to become
due to Borrower under the Lease, and Borrower hereby expressly authorizes Tenant
to make such payments to Mortgagee and hereby releases and discharges Tenant
from any liability to Borrower on account of any such payments.  Borrower agrees
to indemnify, defend, and save Tenant harmless from any claims, actions, losses,
damages or expenses (including, without limitation, reasonable attorneys fees)
arising from Tenant’s compliance with this Section 4.

 

5.             NOTICE TO MORTGAGEE AND RIGHT TO CURE.  Tenant agrees to notify
Mortgagee, pursuant to Section 6 of this Agreement, of any default of Borrower
under the Lease that would entitle Tenant to cancel or terminate the Lease or to
abate or reduce the rent payable thereunder.  Tenant further agrees that,
notwithstanding any provisions of the Lease, no cancellation or termination of
the Lease due to a default by Borrower, and no abatement or reduction of the
rent payable thereunder due to a default by Borrower, shall be effective unless
(a) Mortgagee has received notice of the default and (b) Mortgagee has failed,
within thirty (30) days after both Mortgagee’s receipt of such notice and the
time when Mortgagee became entitled under the Security Instrument to remedy such
default, to (i) commence to cure the default and thereafter diligently prosecute
such cure to completion or (ii) if Mortgagee cannot commence a cure without
possession of the Property, to commence judicial or non-judicial proceedings
within the 30-day period to obtain possession of the Property and thereafter
diligently prosecute such efforts and cure to completion.  Notwithstanding the
foregoing, Mortgagee shall have no obligation to cure any default by Borrower
except as specifically provided in Section 3.2.1 upon Mortgagee’s acquisition of
the Property.

 

6.             NOTICES.  Any notice, demand, request, or other communication
that any party hereto may be required or may desire to give hereunder shall be
in writing and shall be deemed properly given (a) if hand delivered, when
delivered; (b) if mailed by United States Certified Mail (postage prepaid,
return receipt requested), three Business Days after mailing; (c) if by Federal
Express or other nationally recognized overnight courier service, on the next
Business Day after delivered to such courier service for delivery on the next
Business Day; or (d) if by facsimile or e-mail transmission, on the day of
transmission so long as a copy is sent on the same day by Federal Express or
other nationally recognized overnight courier, to the addresses set

 

C-5

--------------------------------------------------------------------------------


 

forth below, or at such other address as the party to be served with notice has
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice:

 

If to Borrower:

 

c/o Oak Street Real Estate Capital, LLC

125 South Wacker Drive, Suite 1220

Chicago, Illinois 60606

Attention:

 

If to Tenant:

 

 

 

 

Attention:

 

If to Mortgagee:

 

 

 

 

Attention:

 

For purposes of this Section 6, the term “Business Day” means any day other than
Saturday or Sunday on which commercial banks are required or authorized to be
open in Chicago, Illinois.

 

7.             FINANCIALS.     In the event the parent of Tenant ceases to be a
publicly reporting company under the Securities Exchange Act of 1934, as
amended, then Tenant shall furnish to Mortgagee within one hundred twenty (120)
days after the close of such Tenant’s fiscal year its complete financial
statements, including a balance sheet, profit and loss statement, statement of
changes in financial condition and all other related schedules for the fiscal
period then ended.

 

8.             PURCHASE RIGHTS.  Any option or right of first refusal that
Tenant may have to purchase the Leased Property shall not apply in the context
of a sale by foreclosure or a deed in lieu of foreclosure but such option or
right of first refusal shall continue in full force and effect to future
transfers following such sale by foreclosure or a deed in lieu of foreclosure. 
Tenant shall execute promptly whatever documents Mortgagee may request from time
to time in order to confirm the foregoing.

 

C-6

--------------------------------------------------------------------------------


 

9.             SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and
inure to the benefit of Mortgagee, Tenant and Purchaser and their respective
successors and assigns.

 

10.          GOVERNING LAW.  This Agreement shall be construed in accordance
with and governed by the laws of the state of Illinois, without regard to that
state’s choice of law rules.

 

11.          Intentionally Omitted.

 

12.          AUTHORITY.  The individuals signing this Agreement represent and
warrant that they are authorized to do so on behalf of the parties for whom they
are signing.

 

13.          MISCELLANEOUS.  This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. 
If any provision of this Agreement is finally adjudicated to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision.  This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original.  This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement.

 

14.          LEGAL INTERPRETATION.  Each of Mortgagee, Borrower and Tenant
hereby agree that the State of Illinois has a substantial relationship to the
parties and to the underlying transaction embodied hereby, and in all respects
(including, without limiting the foregoing, matters of construction, validity
and performance), this Agreement and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of Illinois
applicable to contracts made and performed therein and all applicable law of the
United States of America; except that, at all times, the provisions for the
creation of the leasehold estate, enforcement of Mortgagee’s and Borrower’s
rights and remedies with respect to right of re-entry and repossession,
surrender, delivery, ejectment, dispossession, eviction or other in-rem
proceeding or action regarding the Leased Property shall be governed by and
construed in according to the laws of the State in which the Premises is
located, it being understood that, to the fullest extent permitted by law of
such State, the law of the State of Illinois shall govern the validity and
enforceability of this Agreement, and the obligations arising hereunder.  To the
fullest extent permitted by law, the parties hereby unconditionally and
irrevocably waive any claim to assert that the law of any other jurisdiction
governs this Agreement.  Words of any gender shall be construed to include any
other gender, and words in the singular number shall be construed to include the
plural, unless the context otherwise requires.  The headings of the sections
have been inserted for convenience only and are not to be considered in any way
in the construction or interpretation of this Agreement.  Except as otherwise
herein expressly provided, the terms of this Agreement shall apply to, inure to
the benefit of, and be binding upon, the parties and their respective assigns,
successors and legal representatives.  Any legal suit, action or proceeding
against Tenant arising out of or relating to this Agreement may be instituted in
any federal court in the Northern District of Illinois or state court sitting in
the County of DuPage, State of Illinois, and the parties each waive any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding in such federal district or County and

 

C-7

--------------------------------------------------------------------------------


 

State, and the parties each hereby expressly and irrevocably submit to the
jurisdiction of any such court in any suit, action or proceeding. 
Notwithstanding the foregoing, nothing herein shall prevent or prohibit
Mortgagee or Borrower from instituting any suit, action or proceeding in any
other proper venue or jurisdiction in which Tenant is located or where service
of process can be effectuated.

 

[Remainder of page intentionally left blank;
signatures appear on the following page]

 

C-8

--------------------------------------------------------------------------------


 

Executed as of the date of this Agreement.

 

 

TENANT:

 

 

 

                                                        ,

 

a

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)  ss.

 

COUNTY OF

)

 

 

On this                                                  , 2016, before me
appeared                                 to me personally known, who, being by
me duly sworn (or affirmed) did say that he/she is the                    of
                                         , a
                                      , and acknowledged said instrument to be
the free act and deed of said                          .

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

 

 

 

 

 

Notary Public in and for Said County and State

 

 

 

 

 

(Type, print or stamp the Notary’s name below his or her signature.)

 

 

My Commission Expires:

 

 

 

 

 

 

 

SNDA

 

--------------------------------------------------------------------------------


 

Executed as of the date of this Agreement.

 

 

MORTGAGEE:

 

 

 

[INSERT NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)  ss.

 

COUNTY OF

)

 

 

On this                                                   , 2016, before me
appeared                              to me personally known, who, being by me
duly sworn (or affirmed) did say that he/she is the                        of
[INSERT NAME OF LENDER], and acknowledged said instrument to be the free act and
deed of said national banking association.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

 

 

 

 

 

Notary Public in and for Said County and State

 

 

 

 

 

(Type, print or stamp the Notary’s name below his or her signature.)

 

 

My Commission Expires:

 

 

 

 

 

 

 

SNDA

 

--------------------------------------------------------------------------------


 

Executed as of the date of this Agreement.

 

 

BORROWER:

 

 

 

                                                        ,

 

a

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

STATE OF

)

 

 

)  ss.

 

COUNTY OF

)

 

 

On this                                                   , 2016, before me
appeared                                       to me personally known, who,
being by me duly sworn (or affirmed) did say that he/she is the
                  of                                        , a
                                limited liability company, and acknowledged said
instrument to be the free act and deed of said limited liability company.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

 

 

 

 

 

Notary Public in and for Said County and State

 

 

 

 

 

(Type, print or stamp the Notary’s name below his or her signature.)

 

 

My Commission Expires:

 

 

 

 

 

 

 

SNDA

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

Common Property Address:

 

Permanent Index Numbers:

 

C, Ex.A-1

--------------------------------------------------------------------------------


 

EXHIBIT “D”
TO
LEASE AGREEMENT

 

FORM OF INSURANCE CERTIFICATES

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT “E”
TO
LEASE AGREEMENT

 

REDUNDANCY EQUIPMENT

 

Emergency back-up generators located at the following locations with the
following specifications attached hereto:

 

1.              12600 S. Harlem Ave., Palos Heights Illinois

2.              12015 S. Western, Blue Island Illinois

3.              725 Waukegan Road, Deerfield Illinois

4.              18600 S. Dixie Hwy., Homewood Illinois

5.              24509 W. Lockport St., Plainfield Illinois

6.              1011 14th St., North Chicago Illinois

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT “F”
TO
LEASE AGREEMENT

 

GENERAL REQUIREMENTS AND CONDITIONS

 

All provisions of this Exhibit are expressly subject to the provisions in the
Lease above governing any work performed by Landlord, or performed by Tenant (or
an Affiliate of Tenant, as the case may be) on its own behalf, including
Alterations, or any casualty or condemnation restoration.  In the event of any
conflict between the Lease and this Exhibit the latter shall control; provided,
however, that this Exhibit shall not limit Tenant’s rights under Section 15 of
the Lease.  All of the foregoing performed by either Party shall be referred to
as “Landlord’s Work” or “Tenant’s Work,” respectively.

 

Tenant’s Work will be performed by Tenant in substantial accordance with final
plans and specifications approved by Landlord (where such approval is provided
for in the Lease).  Tenant’s contractor(s) shall secure and pay for all
necessary permits, inspections, certificates, legal approvals, Certificate of
Occupancy and/or fees required by public authorities and/or utility companies
with respect to Tenant’s Work.

 

A.            General Requirements

 

1.              All Landlord’s Work or Tenant’s Work installed by Tenant or
Landlord shall be coordinated with, completed in harmony with and so as not to
unreasonably interfere with, Landlord’s or Tenant’s construction schedule,
business operations, nor any other tenant’s or subtenant’s activities.

 

2.              All contractors employed by either Landlord or Tenant shall
allow other contractors, even of the same trade, to work on the Premises without
interference and in accordance with the spirit and intent of Paragraph 1 above.

 

3.              Tenant and Tenant’s contractors shall provide all insurance
required by Landlord as set forth in this Lease, or as is otherwise maintained
in the ordinary course by prudent and reputable contractors and/or property
owners, prior to the start of any construction work within the Premises. 
Landlord and Landlord Mortgagee shall each be named as an additional insured in
all such insurance.

 

4.              Tenant shall, at all times, keep or cause to be kept the
Premises and the surrounding area free from accumulations of waste materials
and/or rubbish caused by it or its contractors’ employees or workers. Tenant
and/or its contractors shall provide dumpsters and maintenance of said dumpsters
during the construction period in a secure, neat and orderly condition and shall
remove and empty the same on a regular basis to avoid unsightly, obstructive or
hazardous accumulations or conditions.

 

F-1

--------------------------------------------------------------------------------


 

B.            Construction Procedures

 

1.              When submitting construction plans and specifications
(preliminary, completed or final), Tenant or the Tenant’s appointed
representative shall issue Tenant’s plans, specifications and supporting
documents electronically via emails to Landlord’s construction coordinator.

 

2.              Tenant can elect to contract with architects, engineers and
other construction professionals of good repute, which are experienced,
financially responsible and duly licensed in the jurisdiction in which the
Premises is located (“Construction Professionals”) of its choosing for the
preparation of the construction plans and specifications.  To the extent
required by the Lease, the architect (and other Construction Professionals, as
appropriate) shall prepare detailed construction drawings for the work to be
performed at the Premises, incorporating the improvements to comply with all of
Tenant’s obligations under this Lease or as determined by Landlord in
consultation with Tenant with respect to work to be done on behalf of Landlord. 
Such drawings will be forwarded to Landlord for its review and comment to the
extent Landlord’s approval of same is required under the Lease.

 

3.              All contractors engaged by Tenant shall be bondable
contractors.  Tenant shall permit union licensed contractors to bid on Tenant’s
Work, but Tenant shall not be obligated to engage such contractors unless union
labor is required in the area where the Premises is located.  Tenant shall
retain sufficient documentation evidencing union contractor bidding and shall
provide such documentation to Landlord upon fifteen (15) days’ prior written
request.  If Tenant does not permit union licensed contractors to bid on
Tenant’s Work (“Union Bidding”) and Landlord is picketed or involved in a
dispute with the unions due to Tenant’s failure to permit Union Bidding, then
Tenant shall indemnify, defend and hold Landlord, its officers, directors,
partners, employees and contractors harmless from and against any and all
damages, claims, losses and expenses (including, without limitation, attorneys’
fees, expert witness fees and court costs) incurred by Landlord due to Tenant’s
failure to permit Union Bidding. Tenant shall use its commercially reasonable
efforts to cause its contractors to maintain harmony and avoid any and all
disputes with labor unions in which Tenant’s contractors or any person or entity
performing work on behalf of Tenant may become involved.  Tenant shall be
responsible for any delay, disruption, obstruction or hindrance in the
completion of Tenant’s Work and any damages and extra costs resulting from such
disputes.  Tenant shall use its commercially reasonable efforts to cause its
contractors to take all action including, but not limited to, filing charges
with the N.L.R.B. and pursuing litigation to prevent or end any stoppage or
slowdown of Tenant’s Work.

 

4.              Construction shall comply in all respects with applicable Law.

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT “G”
TO
LEASE AGREEMENT

 

FORM ESTOPPEL CERTIFICATE

 

ESTOPPEL AGREEMENT
(Only)

 

Tenant’s Trade Name:

 

This ESTOPPEL AGREEMENT (“Agreement”) is made as of the date set forth below, by
                              , a                      ([“Tenant”] or
[“Owner”]), based upon the following facts and understandings of [Tenant /
Owner]:

 

RECITALS

 

A.                                                                  , a
                     (“Owner”) is or is about to become the owner of the land
and improvements commonly known as                      (the “Property”).

 

B.                                    Tenant is the owner of the tenant’s
interest in that lease dated                , which has been amended by
instrument(s) dated                 and which was originally executed by
                                       , as landlord, and by
                          , as tenant.  (Said lease and the referenced
amendment(s) thereto are collectively referred to herein as the “Lease”.) 
Attached hereto as Exhibit A is a true, complete and accurate copy of the Lease.

 

C.                                    [Owner, as borrower or as co-borrower with
one or more other co-borrower(s), has applied to                                
(together with its successors and assigns, “Lender”) for a loan (“Loan”), which
will be secured by, among other things, a mortgage, deed of trust, trust
indenture or deed to secure debt encumbering the Property (“Mortgage”).]

 

D.                                    [As a condition to making the Loan, Lender
has required that Tenant furnish certain assurances to, and make certain
agreements with, Lender, as set forth below.]

 

THEREFORE, as a material inducement to [Lender to make the Loan], [Tenant/Owner]
warrants and represents to, and agrees with, [Lender] as follows:

 

1.                                      ESTOPPEL.  [Tenant/Owner] warrants and
represents to [Lender], as of the date hereof, that:

 

1.1                               Lease Effective.  The Lease has been duly
executed and delivered by [Tenant / Owner] and, subject to the terms and
conditions thereof, the Lease is in full force and effect, the obligations of
[Tenant / Owner] thereunder are valid and binding, and there have been no
modifications or additions to the Lease, written or oral, other than those, if
any, which are referenced above in Recital B. There are no other promises,
agreements, understandings or commitments between Owner and Tenant relating to
the Property, and [Tenant / Owner] has not given [Owner / Tenant] any notice of
termination under the Lease, except as set forth in Exhibit A.

 

--------------------------------------------------------------------------------


 

1.2                               No Default.  To the actual knowledge of
[Tenant / Owner]:  (a) there exists no breach, default, or event or condition
which, with the giving of notice or the passage of time or both, would
constitute a breach or default under the Lease either by Tenant or Owner; and
(b) [Tenant / Owner] has no existing claims, defenses or offsets against rental
due or to become due under the Lease.

 

1.3                               Entire Agreement.  The Lease constitutes the
entire agreement between Owner and Tenant with respect to the Property, and
Tenant claims no rights of any kind whatsoever with respect to the Property,
other than as set forth in the Lease.

 

1.4                               No Sublet.  Except as set forth on Exhibit A,
there is presently no subletting of the Property, or any part thereof, or
assignment by Tenant of the Lease, or any rights therein, to any party.

 

1.5                               Minimum Rent.  The current annual minimum base
rent under the Lease is $          , subject to any escalation, percentage rent
and/or common area maintenance charges provided in the Lease, and such rent is
current as of the date hereof.

 

1.6                               Rental Payment Commencement Date.  The rent
stated in Section 1.5 above will begin or began on                .

 

1.7                               Rentable Area.  The rentable area of the
leased premises is            square feet.

 

1.8                               Commencement Date.  The term of the Lease
commenced or will commence on                .

 

1.9                               Expiration Date.  The term of the Lease will
expire on                 (unless sooner terminated in accordance with the
Lease).

 

1.10                        Options to Renew or Extend.  Tenant has no option to
renew or extend the lease term, except as follows:                             
(if none, write “None”).

 

1.11                        No Commission.  To the actual knowledge of [Tenant /
Owner], there are no rental, lease or similar commissions payable with respect
to the Lease.

 

1.12                        No Deposits or Prepaid Rent.  No deposits, including
security deposits, or prepayments of rent have been made in connection with the
Lease, except as follows:                       (if none, write “None”).  None
of the rent has been paid more than one (1) month in advance and Tenant agrees
not to pay rent more than one (1) month in advance unless otherwise specified in
the Lease.

 

1.13                        No Other Assignment.  [Tenant / Owner] has received
no notice, and does not have actual knowledge of, any other assignment of the
[Owner’s / Tenant’s] interest in the Lease.

 

1.14                        No Purchase Option or Preferential Right to
Purchase.  Tenant does not have any option or preferential right to purchase all
or any part of the Property, except as follows:                       (if none,
write “None”).

 

G-2

--------------------------------------------------------------------------------


 

1.15                        Possession. Except for any sublease set forth in
Exhibit A, Tenant is in full and complete possession of the Property and has
accepted the Property, including any tenant improvements or other work of Owner
performed thereon pursuant to the terms and provisions of the Lease, and the
Property is in compliance with the Lease. There are no contributions, credits,
free rent, rent abatements, deductions, concessions, rebates, unpaid or
unreimbursed construction allowances, offsets or other sums due to Tenant from
Owner under the Lease, except
                                                  .

 

1.16                        Open and Operating.  Except as permitted under the
Lease, Tenant is open for business and in operation on the Property.[Tenant
only]

 

1.17                        Authority.  The undersigned representative of
[Tenant / Owner] is duly authorized and fully qualified to execute this
instrument on behalf of [Tenant / Owner] thereby binding [Tenant / Owner].

 

1.18                        Financial Condition; Bankruptcy.  Since the date of
the Lease, there has been no material adverse change in the financial condition
of the [Tenant / Owner], and there are no voluntary actions or, to Tenant’s best
knowledge, involuntary actions pending against [Tenant / Owner]under the
bankruptcy laws of the United States or any state thereof.

 

2.                                      HEIRS, SUCCESSORS AND ASSIGNS.  The
covenants herein shall be binding upon, and inure to the benefit of, the heirs,
successors and assigns of the parties hereto.  Whenever necessary or appropriate
to give logical meaning to a provision of this Agreement, the term “Owner” shall
be deemed to mean the then current owner of the Property and the landlord’s
interest in the Lease.

 

3.                                      NOTICE OF CHANGES.  [Tenant / Owner]
acknowledges and agrees that [Owner / Tenant] and [Lender] shall be entitled to
rely on [Tenant’s / Owner’s] certifications set forth herein.  [Tenant / Owner]
hereby further agrees for a period of thirty (30) days from the date hereof to
notify [Owner / Tenant] and [Lender] in writing of any material changes in the
truth and accuracy of any of the certifications contained herein promptly upon
[Tenant’s / Owner’s] actual knowledge of each such change.  For purposes of this
section, [Owner’s / Tenant’s] and Lender’s address are as follows unless
otherwise notified by [Owner / Tenant] and [Lender]:

 

[Owner / Tenant]:

 

[Lender]:

 

 

 

[NAME HERE:

 

 

 

 

 

 

 

 

 

 

 

Tel. No.:

 

Tel. No.:

Fax No.:

 

Fax No.:

 

4.                                      “Actual Knowledge”.  As used herein, the
term “[Tenant’s / Owner’s] actual knowledge” or any grammatical variation
thereof shall mean and refer to the actual knowledge of the undersigned without
any duty to investigate whatsoever.  Notwithstanding anything to the contrary
contained

 

G-3

--------------------------------------------------------------------------------


 

in this certificate, it is acknowledged and agreed by any party relying on this
certificate that the undersigned shall have no personal liability hereunder. 
The person executing this Agreement on behalf of the Tenant has the legal power
and authority to bind such party to this Agreement.

 

[Signature Page to Follow]

 

G-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [Tenant / Owner] has executed this instrument as of
              , 20  .

 

 

[TENANT / OWNER]:

 

 

 

,

 

a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-5

--------------------------------------------------------------------------------


 

Exhibit A

 

Lease and Amendments

 

1.

 

Termination Notices

 

1.

 

Subleases

 

1.

 

--------------------------------------------------------------------------------


 

EXHIBIT “H”
TO
LEASE AGREEMENT

 

PURCHASE AND SALE PROCEDURES/REMEDIES

 

(a)           Within five (5) Business Days after delivery of the Sale Election
Notice, if Tenant elects to purchase the Premises, Tenant shall deposit in cash
an amount equal to the amount of the deposit contained in the ROFO Material
Terms (the “Downpayment”) with a reputable, nationally recognized and
financially solvent title insurance company designated by Tenant, or an
authorized agent of the foregoing (the “Escrow Agent”).  The escrow charges of
Escrow Agent shall be split equally between Landlord and Tenant.  The Escrow
Agent shall hold the Downpayment in an interest bearing account pursuant to a
written agreement among Landlord, Tenant and Escrow Agent, which agreement shall
be reasonably satisfactory to such parties and shall provide, among other
things, that the Escrow Agent shall not commingle the Downpayment with any other
funds.  In the event of a closing pursuant to the terms of this Exhibit “H”, the
Downpayment, together with any interest earned thereon, shall be credited
against the ROFO Price.

 

(b)           The closing shall be held pursuant to a mutually and reasonably
acceptable escrow arrangement on a Business Day selected by Tenant not less than
twenty (20) days and not more than forty-five (45) days from the date of the
Sale Election Notice.

 

(c)           At the closing: (A) Tenant shall pay to Landlord the ROFO Price
(less the Downpayment and any interest earned thereon), calculated as of the
closing date, by wire transfer of immediately available federal funds to an
account designated in writing by Landlord, (B) Landlord shall deliver to Tenant
or its designee a special warranty deed, subject only to the encumbrances
appearing of record as of the date of consummation of the transaction
contemplated by this Exhibit “H”, except for those encumbrances caused by
Landlord or Landlord’s Representatives, which shall be removed prior to closing,
(C) Landlord, on the one hand, and Tenant, on the other hand, shall execute and
deliver assignment documents with respect to service contracts, licenses and
permits and personal property at the Premises, as applicable, in form and
substance reasonably satisfactory to Landlord and Tenant, and (D) Landlord and
Tenant shall provide evidence reasonably satisfactory to the other party that
the first party is duly organized, validly existing, has the necessary power and
authority to consummate the subject transactions and any consents required to be
obtained have been obtained.

 

(d)           Each party shall pay its own attorney’s fees and expenses in
connection with the conveyance of the Premises to Tenant.

 

(e)           If a material casualty or material condemnation shall occur prior
to the closing date, Tenant shall have the right, upon written notice to
Landlord, given within ten (10) days after receipt of the determination by the
third party contractor, engineer or appraiser described below, to terminate its
obligation to purchase the Premises pursuant to this Exhibit “H”.  If the
closing shall fail to occur by reason of a material casualty or material
condemnation, the Downpayment (plus all accrued interest thereon) held by the
Escrow Agent shall be paid to

 

--------------------------------------------------------------------------------


 

Tenant.  For purposes hereof, a material casualty or material condemnation shall
be one which results in damage or a loss in an amount greater than ten percent
(10%) of the ROFO Price, as determined by a third party independent contractor,
engineer or appraiser approved by Landlord and Tenant in the exercise of their
reasonable discretion.  If Tenant shall not elect to terminate its obligation to
purchase the Premises pursuant to this Exhibit “H” or the casualty or
condemnation is not a material casualty or condemnation, as applicable, then the
closing shall take place as herein provided, without abatement of the ROFO
Price, and Landlord shall assign to Tenant at the closing, by written instrument
in form reasonably satisfactory to Tenant, all of Landlord’s interest in and to
any insurance proceeds or condemnation awards which may be payable to Landlord
on account of any such fire, casualty or condemnation, shall deliver to Tenant
any such proceeds or awards actually theretofore paid to Landlord.

 

(f)            If Tenant defaults in the closing of the purchase of the Premises
as set forth above, then the Downpayment and any interest thereon shall be paid
to Landlord promptly following request therefor.  Landlord shall not have the
right to bring suit against the Tenant for specific performance, damages or
other legal or equitable relief, it being agreed that the remedy set forth in
this clause (f) shall be the sole remedy of Landlord.

 

(g)           If Landlord defaults in the closing of the sale of the Premises as
set forth above, then Tenant shall be entitled either to sue for specific
performance or to rescind its offer to purchase, and if Tenant shall rescind its
offer to purchase, the Downpayment and any interest thereon shall be returned to
Tenant promptly following request therefor.  Tenant shall not have the right to
bring suit against Landlord for damages or other legal or equitable relief, it
being agreed that the remedies set forth in this clause (g) shall be the sole
remedies of Tenant.

 

(h)           Landlord and Tenant each agree that it shall be reasonable and
cooperate with the other in order to consummate the transactions contemplated by
this Exhibit “H”, including by executing transfer tax returns and any other
documents which may be reasonably required.

 

H-2

--------------------------------------------------------------------------------